No.

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

 

Richard Green, a US Citizen

Defendant-Appellant,
V.

Phuong Hoang Dinh (Green) a Citizen of Vietnam
(no resident status in the US)

Plaintiff-Appellee.

On Appeal from the Alaska Superior Court
Third Judicial District at Palmer, Alaska
3PA-19-01073CI
Judge Johnathan Woodman

 

APPELLANT’S OPENING BRIEF

 

The Law Office of Wayne Anthony Ross
10300 Kasilof Blvd.

Anchorage, AK 99507

Wayne Anthony Ross

Attorney for Appellant Richard Green

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 1 of 128
CORPORATE DISCLOSURE STATEMENT

NOT APPLICABLE

OX
Date: September 4, 2020

The Law Office of Wayne Anthony Ross

{ Ae litho for

Wayne Anthony Ross

Attorneys for Appellant Richard Green

i

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 2 of 128
TABLE OF CONTENTS

Page
CORPORATE DISCLOSURE STATEMENT ..........:::ceseeeessetetseeneeerteesnseeeeneereeseees i
TABLE OF AUTHORITIES ...........ececscsseeseeneeeenrsereeeeeseaseesesaeeetseseeueeersuaeeneaseeseeeas Vv
INTRODUCTION... cccccccccscscceeseecseeeessesessncesessanevesseeeeesneeesnaeeenieenresaensnneaeeneges l
JURISDICTIONAL STATEMENT. ........0:cccccessssesscecesseeesseeeesseenseeneeesnseseensseseseenaasees 5
STATUTORY [AND REGULATORY] AUTHORITIES .......ccceeeseseeseteesereereees 6
ISSUE(S) PRESENTED .i...cccccsceeeeesesstesscsccsesssssseeenesnssstesneesneneeeneessaseceenesesencennenseeags 6
STATEMENT OF THE CASE .........cccceessceesseeeesssseeeseceesseereneseennsetnessenenasenseseenaeesess 7
SUMMARY OF THE ARGUMENT ......ccccccecceeeeeeeeeeeseeeennneeneneeeaaeenenesnnessneaesenees 16
ARGUMENT .....ccccccccccccccssscccseseceseseeeceseeeeeseeeceseesenseeeecssaeeessacaneserisesereressenesessensenes 17

il
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 3 of 128
I. THE CONTRACT FALLS UNDER THE CONVENTION .........00000000 17
A. THE AWARD IS RES JUDICATA ..........ecseseececcceereeeseessseenes 19

B.THE COURT ERRED IN REFUSING TO DISMISS THE STATE
COURT ACTION FOR LACK OF SUBJECT MATTER
JURISDICTION. .........cccccsccccccccccccccccctsncccscccsescscscsccsseseseeses 21

C. THE COURT ERRED IN SETTING ASIDE OR RENDERING THE
INTERNATIONAL INDONESIAN FOREIGN ARBITRATOR’S
AWARD, “NULL AND VOID” .........ccececscsccesccccceccecesscnsesacseoees 28

D. PLAINTIFF-APPELLEE HAS LOST THE ABILITY TO VACATE,
SET ASIDE OR DECLARATION OF “NULL AND VOID” OF THE
ARBITRATOR’S AWARD .........ccccccccescscesnccsccecccecacencensensessens 32

Il. UNCONSCIONABILITY OF THE CONTRACT AS A WHOLE IS A
DECISION FOR THE ARBITRATOR NOT THE COURT............- 33

IH. THE QUESTION OF ARBITRALITY IS FOR THE ARBITRATOR
NOT THE COURT. ........:c.ccecsccccccccceccccssccesscecssesscccscsssessseesens 35

IV. ARBITRATION

A. THE COURT ERRED IN DENYING TO COMPEL

ARBITRATION ........cccsceccccsccccvsccnccccceccssscssscecscnccassccesersasenes 37
B. THE COURT ERRED IN STAYING AN ACTIVE ONGOING
INTERNATIONAL ARBITRATION .........cesscecsecceeccececvesccescnsecs 38
IV. THE COURT ERRED IN DENYING TO AMEND THE PLEADINGS '
he ccecccccecceccescccccceccecctensescesseseeeeseeseneseesseeseenenen sess es enseeeeeeene anes 4
V. THE COURT ERRED IN FINDING WAIVER ........0.sceseceeeseeceseeeeses 43
a. Alleged waiver in the Palmer Superior Court .........-.+ssssseees 43
b. The Indonesian Process ..........ceccccescesesccescecccccessecsencseees 44

iii
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 4 of 128
c. Indonesian Law cannot find WAIVE ........cccccceccccsccscccceccess 45

d. What is waiver in the United States? ..........cccscccceeneeeeeeeees 46
e. Participation in Arbitration invalidates claim of waiver ........ 52
f. Waiver cannot be obtained under the law ..............cccssccecees 53

a. Waiver by failure to pled arbitration and award .........56

b. Waiver through discovery .........ssscseeessereseccccescceses 59

C. PrejUdice ...........ccsececeeerecececesecescesecscesecsesseceaeeens 63

g. Plaintiff-Appellee’s unclean hands .............+scseeseccereeeerees 68

h. The Court's unclean hands ..........cccccccesccsecssccesscvsccecceees 70
CONCLUSION ....cccceccssessscsseescssceerercesscensesesaseresssesssentesnassaseneenecuseenesnsensaneeerseesaes 93

STATEMENT OF RELATED CASES

CERTIFICATE OF COMPLIANCE

CERTIFICATE OF SERVICE

ADDENDUM #1

ADDEMNUM #2

ADDEMDUM #3

EXHIBIT LIST

iv

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 5 of 128
TABLE OF AUTHORITIES

Cases

AIDA coc ccc ccc vec vec cue cau cue cue cus ec cue ee cee cence dea ces sea sue see cee see ee eee ceneesen ces eee eee eee eeees

American Dredging Co. v. Miller,

510 US. 443, 453 (1994), oc cec cee cee cee cee te tee ee cee cn tee cents cee eneeeee anaes

Ass'n of Flight Attendants v. Rep. Airlines,

Belke v. Merrill Lynch,

693 F.2d 1023, 1025 (11th Cir, 1982)... ccc ccccec vee cee see een cee enees

Blood v. Kenneth Murray Insurance

68 P.3d 1251 (Alaska 2003)... ccc cee ccc ccc cee cee cee eee cee cee ee eee tee see ees

BG Grp. PLC v. Republic of Argentina

572U.S.25(2014) * 1348.Ct.1198 ° 188L.Ed.2d220 °
Booth v. Hume Publishing, Inc,

Buckeye Check Cashing, Inc. v. Cardegna, __ U.S. ,

126 S.Ct. 1204, 1209, 163 L.Ed.2d 1038 (2006)... 01-00 c00 01020

Carcich v. Rederi A/B Nordie,

389 F.2d 692, 696 (2d Cir. 1968)... ccc cee cee cee cee cee cen tee cee tee eee teen eee eee

Caribbean Trading v. Nigerian Nat. Petroleum,

Carter v. Carter Coal Co.

298 U.S. 238 (1936) 298 U.S. 238°56 S. Ct. 855......

COLORADO RIVER WATER CONS. DIST. v. US... ccccec ccc ccccete cee tee cen tneee te eee ens

D.H. v. Gottdiener,

Vv

Page(s)

17

28

30

1, 52

1, 32

37

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 6 of 128
Dial 800 v. Fesbinder

118 Cal. App. 4 32 (Cal. Ct. App. 2004) css cccccccescsscsssresssse ese see ee

ESAB Grp. Inc. V. Zurich Ins. PLC,

685 F. 3d 376, 390 (4 Cir, 2012) soccer se coe cov see ses sos tes ses an ves cesses

Fisher v. A.G. Becker Paribas Inc. ,

.30

18

17

791 F.2d 691, 694 (9 Cir, 1986) cos ccc ces csc ses ses csc ves cos sse tes taveee ces enees

First Options of Chicago, Inc. v. Kaplan

514 U.S. 938 (1995) © 115 S.Ct. 1920... eevee cee cee cee ete cee eee tee terres
Freytag v. Commissioner, 501 U.S. 868, 894 1. 2 (L99L .. ccc cee cee vee eee eee teen tes eee
Fawzy v. Fawzy 199 N.S. 456 (N.I.2009) 0. ccc cec cee cee cee cee cee center cee cee nae eennee nes tan tens

G.C. and K.B, Inc. v. Wilson

326 F.3d 1096 (Qth Cir. 2003)... co. ccccec cee cee ee eee cenns

Johnson v. Zerbst,

304 U.S. 458, 464 (1938); oo... cue sneccenes ons sev enenee one eaneee ee enn eenees eeneee
Howsam, 537 U.S. at 79, 84-85-20... ccc cccceen ence eee eeeeeeee

Kakhri v. Marriot Int’l Hotels, Inc.

201 F. Supp. 3d 696... 10.1 sev sscees ceesceeenenee scene nen gee cee cee aee cee ene teens
Kirkpatrick... oo. ee cee cee sae ce vee stnladh wh ab gab daslans saceaeund aus sue eeaoee cue susonvansientereen ene eens

80
44
17

pouswwasld8, 29

44

wbntaiasaibds oe vo 32, 6, 48, 49

28
38

Klosterman v. Choice Hotels International, Inc. United States District Court,,

2005 Case No. CIV-05-076-E-BLW 0.0.0. ccc ccc cee cee tte eee renee es
Martin v. Yasuda 829 F.3d 1118 (9" Cir, 2016)... ccc cec eevee cette tees

Mastrobuono v. Shearson Lehman Hutton, Inc., ante, At 52... 10sec cee cee cette eee cere

McAlpine v. Priddle

321 P.3d 345 (Alaska 2014) esse cic ccccee sec cee ces see cee cee een aee cee cee eee eens

Mitsubishi Motors Corporation. V. Soler Chrysler Plymouth,

v1

50
bese teeeees 62-64
80

29

Inc.

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 7 of 128
63 U.S. 614, 631 (1985). coc cccceccesceetee cesses ter sesteecttetttreecre ened, 23
Morse, 87 USS. at 451..............8ssusneseaie seessamaeerenenaaemmeemenane conmemenmnmens 49
Moses H. Cone Memorial Hospital v. Mercury Construction Corp

460 U.S. 1 (1983) coc ccc cc cec cee cescee tenses ce tenens veeees cis scsess essere ere es, 46
Nagrampa v. Mailcoups, Inc.

469 F.3d 1257 (Qth Cir, 2006) «10... ccc ccc evce veer ene ee ee erence ene 31, 33
Necchi Sewing Machine Sales Corp. v. Carl, supra,

260 F. Supp. at 668.0... syicsiusseiee wearsisesn avs anwnmovewenannavewnneennen +90, 37
Network Cinema Corp. v. Glassburn,

357 F. Supp. 169, 171 (S.D.N.Y. 1973) cecce cvs ce cence ere senses ereeten seen 7
NUCLEAR INSTALLATION, ETC. v. Nuclear Services,

468 F. Supp. 1187 (ED. Pa. 1979 occ ceccec ce cee ce cesses versie ee 08, 66
Polimaster Ltd. v. RAE Systems, Inc,
Preston v. Ferrer, 552 U.S. 346 (2008) sc. cs ccccccececseesescve crete secs eseneeeseseee eee LG
Prima Paint Corp. v. Flood Conklin Mfg. Co.,

388 U.S. 395, 403-04, 87 S. Ct. 1801, 18 L.Ed.2d 1270 (1967)....... 31
Rain CH Carbon, LLC v. Conoco Phillips Co.,

674 F 3d. 469, 62 (5 Cir 2012) ceccsccccsecceecescsteecenseseeeese essen eer LO

RENT-A-CENTER, WEST, INC., v. Antonio JACKSON.
S61 USS. 63.0.0... eee casarereeaaina nee sa aecemicenine weserneneeee neeinmmnnmnee ns 31, 32

Reynolds v. LOMAS coe coc vec cesses cee cec cee vee ves tes ses see see tee tes testesteease ta setertestsers ess LB
Russell v. United States... c.cccccecccc ccc cec ces cse essences tees tee ceetet tastes serarssseeeeee LS
Scherk v Alberto-Culver Co

417 US 506 (1974) coc cec ces ce cece cer tes tee tetnersetses sree, 16, 46, 65
Sussex v. U.S. Dist. Court for the Dist. of Nev. (in re Sussex)

vil
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 8 of 128
781 F.3d 1065 (9th Cir. 2015.2... cece eee ce cece eee e cere ester eee ees 79-80
Service Emp. Intern. Union v. Office Ctr,

SADDALINO, .. ceceecevevevcceneunecennsegecesenenscsueeueeeebeaesbeeedeeanguaeecsaneseaers 37, 38
Underhill v. Hernandez 2... cc cccccccccvenccveccccccsceeennneseeeeeeeeennnergerteeeeennes 37

 

United States v. Olano

507 US. 725 (1993) coc cesses ences cee ten ces cns teste enseeetsssesee ese cssseeees oe Fd
United States District Court Case

No. 18-1192 coc ccc coc cee vec csc vee vee cee cee ceeseeseeseeceeteneeseesseneeeees see ered
United States District Court Case

No. 8:18-Cv-03546-PWG ies ccsccccce cee cee ces cestne tse tsenevsensee tes eesereeeee28
U.S. v Park Place Assoc. Ltd,

563 F. 3d 907, 921 (9" Cir. 2009) ccc sec cec cee tee cee ceeee
Van Ness Townhouse,

B62 F.2d At 759 cc ccc ccc cee ce vee cesses ces ce cee teesseaensente eee cat ses esses es O2-63
Victor v. State Farm Fire Cas. Co.,

795 F. Supp. 300, 304 n. 6 (D. Alaska 1992)... ccccccccccc ieee IS
Vespe Contracting Co. v. Anyan Corp..

399 F. Supp. 516 (E.D.PQ1975 os ccc cece cee cee tence cece tere tere nes ee ee DO
Volt Information Sciences, Inc. v. Board of Trustees of Leland Stanford Junior

Univ., 489 U.S. 468, 68, 109 S.Ct. 1248, 103 L.Ed.2d 488,.........c cee ee ee reee eee 32

 

Wausau Ins. Cos. v. Van Biene,
86 P.2d 584, 588 (Alaska 1993) oo. .ccceccecceecsccse vs tev cee cee seeneete ee ee 8
Wenmar v. Ecosmatre Planet Friendly

No. A08-1973 (Minn. Ct. App. 2009)... voc cee sec can eee ceuteeeecanveessseeeseedO
Statutes

Vili
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 9 of 128
28 U.S. Code § 1332...........ccccuevcnveeeseinsewsesevsnsenceneeeeeerereneonees 3
9 U.S. Code § 16. Appeals..........c.sceseeecseceseeeeete eee tenseeensenaese aes 3
28 U.S. Code § 1367.0... ..ccc cece eee ne ee eneeeeeseeeeeeeeeneeaenseneeeereee se ges 3

The Convention for the Recognition and Enforcement of Foreign Arbitral

Awards otherwise known as the New York Convention 1958

9 US. Code § 202..cccccccececseecsevesseesseveseesesessseseseeeeeeneeeeees 16, 20
9 US. Code § 203 ..cccccecececececseesssevssevssevsesesssseeseeeseeetseenes 14, 20
9 US. Code § 205..ccccccccceseesecevsceesssesseessseessustieesteeeneeeen 17, 22
9 US. Code § 207. .c..cecccssssescesecsseessesstesseestuseisesteeeteeeeeee 17, 20

Federal Arbitration Act

9 ULS. Code § Lo... ece ce ccecene ene eeeeeeeee eee eeeeeseeteeetereeeseenn snes 15, 20
9 USS. Code § 2vssviussieesssscucirerneimamnemeniasnwemenensacunsecmenmmenineas 22
9 U.S. Code § 4isssssssnssscsecagetisaasegaopere terranes cemacunaarcanonmens 23,77
9 U.S. Code § 9... . cc. eccecceeeeee ence neeeneeneepeteneeeenseeeenaenaeeusawaeys 23
9 US. Code § 12... ccc cece cece eee ences eee eee eee ee erst ne eneenernenne reas 3, 29

Alaska Arbitration Act (pre-2007 contracts)
AS 09.43.020(a) 2.0... 0ccccecece eee eneneeeeeeeeeeeeeeseeeateeeeseeesensnseuenas 75
AS 09.43.020(D). ..... ssscwsusaveivauavenceienewennecseeewemmeiicerinenmemnnmeneanies 75

Alaska Uniform Revised Arbitration Act

AS 09.43.300; (a)..cccccecescesecsscecesseceescesecessecesteceseeenreeereesreens 24

AS 09,43.330 cccccccccssccecssscceeesececerseeeeesesecststeeseesseesseeseseeeees TT

AS 09.43.340 senrneomune.sneermaneennspaneesemnsity sins C50 USTRS AN TSCAEOE' 24, 76

AS 09.43.350 ccccccccecccececscceceerscevevseeecseeseetseeeeeessseeetenseee: 60, 71
1X

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 10 of 128
AS 09.43.490 oo .c..cccece ccc ecceeeeee eee eeneneeeeteeeneeeeeeeernesesereeees tenes 24

AS 09.43.5000 seeerenresaateransciarnssunnmemneseesriausroaia terete sercensmmanaaeamrotnnne 24

Acts of State Doctrine .......... cc cccece eee ence eee eee eeeneeenene ees 17, 36, 37

Indonesian Arbitration Law 20 of 1999.............. cee cece eee 17, 35, 36, 43
Rules

AK R. Civ. P. 8(C) 20... 0 cecece eee eee ee eeeeeeee esta eeeeneneeaeaeneeneneas 40, 54

F. R. Civ. P. 8(0) 2.0.0... ssaisisnncrranan ca ireinaniomenneneareceancenemmenoumennenngine 40
Other Authorities

Black’s Law Dictionary which defines abuse of discretion as,

“abuse of discretion: an error of judgment by a trial court in making a ruling that
is clearly unreasonable, erroneous, or arbitrary and not justified by the facts or
the law applicable in the case compare clearly erroneous”

x
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 11 of 128
INTRODUCTION

The parties signed an Indonesian contract in 2014 with three arbitration
clauses contained over a two-page contract. (Ex. 6) The main arbitration clause
calls for “any and all disputes” to be submitted to binding arbitration to the
religious tribunal in Indonesia. Defendant-Appellant did not receive the
government verified contract arbitrator’s appointment from Indonesian until March
16, 2020. (Ex. 6)

The Plaintiff-Appellee, represented by counsel, made a calculated decision
and filed in the Alaska Superior Court in violation of her International agreement
to arbitrate. The Defendant-Appellant, defended his position and participated in
interim/preliminary matters in the Alaska Superior Court until the arbitrator was
appointed from Indonesia and was ready to act. (Ex. 11)

Immediately after receiving verified contract and the notice of the
appointment of the arbitrator, (Ex. 6) the Defendant-Appellant he issued his
demand for arbitration. (Ex. 9 and 10) The arbitrator accepted his appointment, and
the arbitration schedule was set according to the law. (Ex. 11) The Defendant-
Appellant followed the arbitrator’s schedule to adjudicate the arbitrable claims in
the International Indonesian Foreign Arbitration as the parties contracted for in and

under Indonesia. (Ex. 6)

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 12 of 128
The Plaintiff-Appellee initially refused arbitrate in violation of her
contractual agreement. So, the Defendant-Appellant filed a motion in the Alaska
Superior Court to compel the Plaintiff-Appellee to arbitration. (Ex. 14) The
Plaintiff-Appellee made an appearance in the arbitration proceedings in April 2020
and begin participating prior to the Alaska Superior Court’s ruling on Defendant-
Appellant’s motion to compel arbitration. (Ex. 17) Plaintiff- Appellee moved the
Palmer Superior Court for an extension of time to oppose arbitration that was
granted (Ex. 16 and Ex. 20) and then during the Palmer Superior Court’s extension
of time she made her appearance (Ex. 17) and participated in the ongoing
arbitration seeking extension of time to file her required briefs, exhibits, etc. (Ex.
18) Plaintiff-Appellee being dissatisfied with the Arbitrator’s Partial Final Award,
(Ex. 25) then moved the Palmer Superior Court to stay the active arbitration
proceedings. (Ex. 19)

The Plaintiff-Appellee then missed two consecutive hearings (Ex. 21) that
were scheduled in the International Indonesian foreign arbitration and as required
by law the arbitrator issued a default award in favor of the Defendant-Appellant on
May 17, 2020. That award was corrected, at the Arbitrator’s initiation, on July 5,
2020 (Ex. 5)

On May 17, 2020 the International Indonesian Foregin arbitration was

completely finished. On May 19, 2020 the Alaska Superior Court then issued an

2
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 13 of 128
order denying the Defendant-Appellant’s motion to compel, (Ex. 24) and issued an
order staying the International Indonesian foreign arbitration (Ex. 23) despite the
Palmer Superior Court not having subject atter jurisdiction over official
government acts in Indonesia. The Defendant-Appellant sought reconsideration
(Ex. 26) of both of the court’s erroneous orders in June 2020. The Alaska Superior
Court denied the motion for reconsideration. (Ex. 36)

All of the arbitration proceedings had been completed (Ex. 31) and there was
no appeal left in the arbitration proceedings for the Plaintiff-Appellee and Plaintiff-
Appellee’s ability to move for vacatur of either award had already passed. (9 U.S.
Code § 12) The Defendant-Appellant then pled to the Alaska Superior Court for
dismissal based on a lack of subject matter jurisdiction, (Ex. 37, 38) The Plaintiff-
Appellee submitted no filing in opposition to the Defendant-Appellant’s several
motions to dismiss with prejudice and the Alaska Superior Court without any
opposition filed by the Plaintiff-Appellee (Ex. 45) denied Defendant-Appellant’s
motion to dismiss with prejudice, declaring the arbitrators award “null and void”.
(Ex. 46 and Addendum #2)

The Alaska Superior Court has no statutory authority to stay an ongoing
International Indonesian foreign arbitration proceeding, no statutory authority to
deny Defendant-Appellant’s motion to dismiss with prejudice, and has no statutory

authority to deny amending the pleadings when newly discovered evidence

3
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 14 of 128
challenged subject matter jurisdiction under state and federal law. There is no
provision in the Indonesian laws to declare an international law to declare an
International Indonesian foreign arbitrator’s award as “null and void”. (Addendum
#3)

The court further erred in not referring to the Arbitrator the question of the
contract “as a whole as being unconscionable” and also erred in not referring to the
Arbitrator the “dispute of arbitrability and the dispute of waiver”. All of these
disputes are within arbitration and are covered in the broad arbitration clause, “any
and all disputes” and are thus properly before the Arbitrator and not the court.

The Alaska Superior Court has no subject matter jurisdiction in this matter.

The Palmer Superior Court abuses its discretion of power.

This court should note and review that the Plaintiff-Appellee bears a heavy
burden of proof in this case. (Ex. 50) details the Plaintiff-Appellee had planned this
whole immigration and court scam from the beginning as a means of gaining a
green card and a pathway to American Citizenship. These documents were
recovered from her iPad back up files.

Exhibit. 51, details the Plaintiff’ s-Appellee’s written demands, the killing of
an unborn child, threats of more violence and physical abuse perpetrated by the
Plaintiff-Appellee in her efforts to force the Defendant-Appellant into her

immigration scam using the children as leverage against the Defendant-Appellant.

4
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 15 of 128
JURISDICTIONAL STATEMENT

(1) The Palmer Superior Court wrongly asserted both personal and subject matter
jurisdiction when Plaintiff-Appellee filed her case in violation of an international
foreign contract that was negotiated and executed under the laws of Indonesia and
that contained a clear provision calling for arbitration of “any and all disputes”
before a religious tribunal in Indonesia. (Ex. 6)

(2) The United States District Court has subject matter jurisdiction of the parties
under, 28 U.S. Code § 1332. The United States District Court has original
jurisdiction under 9 U.S. Code § 203. The United States District Court also has
supplemental jurisdiction under 28 U.S. Code § 1367. The United States District
Court has appellant jurisdiction under 9 U.S. Code § 16. Appeals

(3) Orders were issued by the Palmer Superior Court between February, 2020 and
September 4, 2020. Notice and reservation of right to file appeal was first filed on
June 30, 2020 (Ex. 32) and on September 2, 2020 (Ex. 47) and in open court the
Defendant-Appellant’s reservation of right to file an interlocutory federal appeal
was renewed and recognized as still active by the Palmer Superior Court. In fact,
the court reminded and encouraged the Defendant-Appellant of his right to pursue
this appeal if he chose to.

(4) This appeal is from final orders from the Palmer Superior Court that disposes of all

parties’ claims, as follows:

5
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 16 of 128
1. Order denying dismissal for lack of subject matter jurisdictional (Ex. 27, 29, 32,
39, and
2. A final order setting aside the International Indonesian Foreign Arbitration
Award as “null and void”. (Ex. 44, 45, 46) and (Addendum #2)
3. A final order denying motion to compel arbitration and order staying an active
ongoing International Indonesian Foreign Arbitration. (Ex. 23, 24, 36)
4. A order denying the Defendant-Appellant’s motion to amend the pleadings
based on newly discovered evidence. (Ex. 30, 41)
STATUTORY [AND REGULATORY] AUTHORITIES
“All relevant statutory authorities appear in the main text within this brief
iin the argument sections”
ISSUE(S) PRESENTED
Indonesian law is the governing law of the parties 2014 contract. (Ex. 6)
Indonesian, International, Federal, Alaska laws and case law does not give
the Palmer Superior Court the statutory authority to override the acts of other
governments and transnational tribunals and does not allow for litigation or re-
litigation in the United States Courts issues subject to International Arbitration

clauses.

6
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 17 of 128
The State Courts do not have subject matter jurisdiction over an arbitration
or awards that fall under the Convention for the recognition and enforcement of
foreign arbitrational awards (The New York Convention 1958).

The questions of unconscionability of the contract as a whole, the question
of arbitrarily and waiver is for the Indonesian Arbitrator and not for the United
States Court’s to decide.

The Court erred in issuing an order staying an International Indonesian
Arbitration proceeding, which had already been completed.

The International Indonesian Foreign Arbitration is complete and the State
Court has no statutory authority to declare an International Indonesian award “null
and void”. Such an act is a violation of the Acts of State Doctrine.

The court erred in refusing to allow the Defendant-Appellant to amend the

pleadings with the new evidence that was discovered.

STATEMENT OF THE CASE
. CONTRACT HISTORY

Plaintiff-Appellee is a Citizen of Vietnam (Ex. 6, page 2) and has no resident
status in the United States. In fact, Plaintiff-Appellee is in Immigration removal
proceedings before the U.S. Immigration Court for illegal entry, marriage fraud

and immigration fraud. Plaintiff-Appellee is awaiting deportation and could be

7
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 18 of 128
deported at any time. Three of the parties’ children are all Indonesian nationals by
birth. The parties’ home is in Indonesia and they have never lived in Alaska or the
United States.

The parties entered into a marriage contract on August 28, 2014 under
Indonesian Law in Bali, Indonesia. (Ex. 6) That agreement contained a clear
provision that “any and all disputes” to be settled by binding arbitration before a
religious tribunal in Indonesia. (Ex. 6, page 3) The parties traveled to Alaska for
temporary summer employment in 2016 and then again in 2017 as part of their
Indonesian church employment. Plaintiff-Appellee ultimately held the parties’
children as hostages in an attempt to force Defendant-Appellant to get her a green
card making a plan to set Defendant-appellant up with her immigration scam. (Ex.
50) and a (recorded face time call) When that didn’t work Plaintiff-Appellee began
abusing the children (Ex. 51) as she had previously threatened to do if Defendant-
Appellant didn’t comply with her demands to go along with her immigration scam
for a green card. (Ex. 1, 2, 4, 15A, 51) The parties’ home is still in Indonesia and
neither party has a permanent home in Alaska, where they have been forced to stay
in Alaska because of Plaintiff-Appellee’s forced litigation and COVID-19 issues.

Defendant-Appellant first obtained a copy (not government verified) of the

parties’ signed contract from Indonesia in October 2019 and was deposed by

8
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 19 of 128
Plaintiff-Appellee at length about the parties’ contract prior to the forced litigation.
(Ex. 1)

Plaintiff-Appellee stated in her memorandum in support of her motion to stay
the International Indonesian arbitration that was plead to the Palmer Superior Court
that,

«Ms. Green, having agreed to marry Defendant-Appellant, was told she
was signing their wedding vows when she signed the second page of the
agreement.” (Ex. 19, page 6)

Page two of the parties’ contract clearly calls for binding arbitration of “any
and all disputes”. There is no real dispute as to the fact that the contract was
signed and executed in Indonesia, under Indonesian law that contained three

arbitration clauses. (Ex. 6)

. PLEADING THE PARTIES’ CONTRACT

Defendant-Appellant pled the parties’ unverified contact to the Palmer Court
September 17, 2019, September 22, 2019, and on January 21, 2019, and on January
30, 2020 so the court could be advised that the parties already had an international
contract with dispute resolution by binding arbitration. The Palmar Superior Court
never heard or ruled on any of Defendant-Appellant’s motions, simply ignoring
them for almost 12 months now. The court has either held the pending motions in

abeyance or simple has ignored the Defendant-Appellant’s repeated pleadings.

9
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 20 of 128
Plaintiff-Appellee, in her pleading to the Palmer Court dated May 5, 2020,
argued that,

“. such a one sided agreement would never be enforced in any court of law
since it is unconscionable.”, and

“The total windfall ... in the alleged agreement in light of setting,
purpose, and effect, is unconscionable.” (Ex. 19, page 10)

Defendant-Appellant first filed his motion to amend his pleadings based on
newly discovered evidence on March 18, 2020. (Ex. 8)

After a three months delay Judge Woodman issued an order on June 22, 2020
denying Defendant-Appellant’s request to amend his pleadings, stating that the
denial was without prejudice and that Defendant-Appellant should first submit his
proposed amendments and then Judge Woodman would decide if he would allow
the amend the pleadings to be filed. (Ex. 30) Defendant-Appellant did submit his
second motion to amended pleadings on July 28, 2020 (Ex. 37) and Judge
Woodman has completely refused to accept and rule for nearly 2 months now. The
actions by Judge Woodman have caused the delay of time and has severely
prejudiced Defendant-Appellant in this matter. (Ex. 41)

The Defendant-Appellant has been trying get “permission” to amend his
pleadings for 9 months, (Ex. 8, 37, 25 41) Judge Woodman has intentionally
moved to block Defendant-Appellant’s efforts to amend the pleadings to conform
to the newly discovered evidence, which is the parties’ contract and the arbitrator’s

10
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 21 of 128
appointment which was received from Indonesia on March 16, 2020, (Ex. 6) and
the subsequent corrected awards that followed from the International Indonesian
Foreign Arbitration on April 16, 2020 and May 17, 2020. (Ex. 3, 5)

. INTERNATIONAL INDONESIAN ARBITRATION AND AWARD

Defendant-Appellant did not plead arbitration and award in his initial answer
and counter claim because he did not even remember what agreement the parties
had made, nor did the Defendant-Appellant have a copy of the parties’ contract.
Defendant-Appellant had not seen the contract in over 5 years and didn’t know
what it said or where to find a copy of the contract in Indonesian while being stuck
in Alaska because the Plaintiff-Appellee had held the children as hostages for a
green card. (Ex. 51) as part of her green card and immigration fraud scam. The
parties did negotiate the terms of the contract through hone, text and email. (Ex. 2,
4)

The Arbitrator’s appointment arrived from Indonesia in Bahasa and English
on March 16, 2020. (Ex. 6) The notice of the Arbitrator’s appointment was filed
with the court on March 28, 2020. (Ex. 12) The Defendant-Appellant made the
demand for arbitration, (Ex. 9, 10) the arbitrator accepted his appointment and set
the arbitration schedule (Ex. 11) and the parties preceded with the International

Indonesian arbitration.

11
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 22 of 128
Plaintiff-Appellee did not move the Palmer Superior Court to stay the active
International Indonesian arbitration proceedings until May 5, 2020, 18 days after
the deadline for her opposition to be filed and 20 days after receiving the
Arbitrator’s Partial Final Award dated April 16, 2020. (Ex. 3) And after 2 more
scheduled hearings, which the Plaintiff-Appellee failed to attend in the arbitration.
The Arbitrator finally issued his (default) Final Award on All Issues on May 17,
2020. (Ex. 5)

Judge Woodman denied the Defendant-Appellant his right to file his opposition
to the Plaintiff-Appellee’s motion to stay an active ongoing International
Indonesian Arbitration and then issued an order denying the motion to compel
arbitration (Ex. 26, 27) and granting a motion to stay the arbitration on May 19,
2020, (Ex. 23) after the International Indonesian Foreign arbitration was
completely finished, (Ex. 5, 31) with no reasons stated in the court’s order.
Defendant-Appellant filed a motion for reconsideration (Ex. 26) and Judge
Woodman denied the motion for reconsideration on June 22, 2020 claiming waiver
and citing specific statutes that do not apply to the parties’ contract. Further the
Judge mis-quoted case law in his new order. (Ex. 36) Judge Woodman failed to
address how the Alaska Superior Court claimed jurisdiction over the Government
of Indonesian in an international contract calling for arbitration of “any and all

disputes” under Indonesian law.

12
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 23 of 128
The Alaska Superior Court does not have statutory or jurisdictional authority to
stay an International Indonesian Foreign Arbitration conducted under foreign laws
that apply to a foreign contract with a binding arbitration clause.

.THE COURT’S ERROR FINDING THAT AN INTERNATIONAL
INDONESIAN FOREIGN ARBITRATOR’S AWARD IS “NULL AND
VOID”

On August 24, 2020 Judge Woodman issued his “Trial Setting Notice” (Ex. 43)
in this case detailing pretrial deadlines including witness lists, discovery deadlines,
expert reports, exhibit exchanges and trial briefs. Prior to this “trial order” the
Defendant-Appellant had been participating in defending his position/seeking
interim/preliminary orders and seeking dismissal of the case for lack of subject
matter jurisdiction. Judge Woodman is attempting to force re-litigation of issues
already adjudicated without statutory authority and in clear violation of United
States Supreme Court rulings and other relevant case law.

Judge Woodman did hold a hearing on September 2, 2020 regarding
Defendant-Appellant’s motion to dismiss with prejudice for lack of subject matter
jurisdiction of the Palmer Court action. (Ex. 42, 44) Plaintiff-Appellee did not
oppose the motion to dismiss with prejudice, did not file a trial brief to support her
position, and gave no evidence at the hearing, but rather relied on Judge
Woodman’s clear bias he has shown in this case several times. (Ex. 49) The

Palmer Superior Court has denied Defendant-Appellant his statutory right to file

13
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 24 of 128
oppositions and replies six times in that case. (Ex. 49) At the September 2, 2020
hearing Judge Woodman made oral findings that he was declaring that the
International Indonesian Foreign Arbitration Award was “null and void” because
the Defendant-Appellant did not have his [Judge Woodman’s] “permission” to
arbitrate (Detailed in Addendum #2) despite the parties’ contractual rights in
Indonesian which is the contract’s governing law. (Detailed in Addendum #3)

Judge Woodman’s finding that the arbitrator’s awards are “null and void” is in
direct contradiction to the Alaska Uniform Revised Arbitration Act, the Federal
Arbitration Act, the Recognition and Enforcement of Foreign Arbitral Awards
otherwise known as the New York Convention 1958 and numerous case law
citing’s that Defendant-Appellant presented to the Palmer Superior Court in his
pleadings. (Ex. 14, 44) Judge Woodman’s findings are in direct contradiction to
Indonesian law of arbitration. (Detailed in Addendum #3) Judge Woodman’s
findings are in direct conflict with the Acts of State Doctrine. (Detailed in
Addendum #1)

Could this be an abuse of discretion of power?
. WAIVER DURING INTERIM/PRELIMINARY MOTIONS HEARINGS

The Palmer Superior Court’s finding of waiver did not come until after the

International Indonesian Foreign arbitration was completely finished and the final

award had already been issued. This erroneous finding came 279 days after

14
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 25 of 128
Defendant-Appellant first pled the parties’ rough draft of the contract, which is all
Defendant-A ppellant had at the time, on September 17, 2019, which Judge
Woodman completely ignored while changing the “ripe” date to make the
Defendant-Appellant’s pleading mute and somehow force jurisdiction in his court.
The Defendant-Appellant received from Indonesia the appointment of the
arbitrator and the attached signed government contract on March 16, 2020. (Ex. 6)
The Defendant-Appellant filed the notice the arbitrator had been appointed in
Indonesia (Ex. 12) and his demand for arbitration (Ex. 10) within 2 weeks from
receiving the appointment and contract. (Ex. 6)

The Palmer Superior Court has denied Defendant-Appellant his statutory right
to file oppositions and replies six times in that case. (Ex. 49) This memorandum
spells out the multiple violations of law that Judge Woodman has committed
during the pendency of this case.

Could this be an abuse of discretion of power?

F. MOTION TO AMEND THE PLEADINGS AND MOTION’S TO DISMISS
The Defendant-Appellant on March 18, 2020 moved to amend his pleadings
with the newly discovered evidence (Ex. 8) and pled both Arbitration and Award
and pled for the dismissal of the action for lack of subject matter jurisdiction on
July 28, 2020 (Ex. 37) in his second motion to Amend the pleadings. On July 28,

2020 the Defendant-Appellant pled arbitration and award in his motion and

15
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 26 of 128
memorandum to dismiss with prejudice. (Ex. 37, 38) On August 14, 2020. the
Defendant-Appellant in his motion to renew his motion to dismiss with prejudice.
On August 14, 2020. the Defendant-Appellant in his motion for the court to stop
interfering with the arbitration and award. (Ex. 41) On August 24, 2020 the
Defendant-Appellant in his notice to the court that the two above motions were
ripe and that the court had not ruled on them for 124 days. (Ex. 41) Judge
Woodman had refused to rule on the Defendant-Appellant’s motions forcing the
Defendant-Appellant into re-litigating the matters already fully adjudicated in this
matter. On August 28, 2020 the Defendant-Appellant in his notice to the court that
the above referenced motions had not yet been ruled on the Defendant-Appellant
as forced to file a demand for a hearing on the matter to finally get the court to rule
on his motions.

Could this be another abuse of discretion of power?

Arbitration awards are enforceable when there is no appeal available for the
parties to contest the award. This is an International Foreign Arbitration not subject

to the US Courts review.

SUMMARY OF THE ARGUMENT
The Alaska State Supreme Court has no subject matter jurisdiction over an
International Indonesian Foreign Arbitration agreement. It has no subject matter

jurisdiction over an arbitration or the arbitrator’s award arising out of a contact for

16
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 27 of 128
arbitration from another country. The United States Supreme Court has clearly
ruled that International foreign arbitration agreements are not to be litigated in the
US Courts; this is forum shopping. (Schrek v Alberto) and (9 U.S. Code § 203) US
District Courts have original jurisdiction over the confirmation of international
foreign arbitration awards. US treaties and laws limit the courts involvement ina
foreign arbitration and arbitration awards falling under the New York Convention
1958. The court’s jurisdiction is limited to confirmation, which is a summary
proceeding, and refusal to confirm an award can only be obtained when one of the
six defenses is successfully raised. The Plaintiff-Appellee has never raised any
defense to the confirmation of either of the awards the Arbitrator has issued. The
Acts of State Doctrine (Addendum #1) bars the US Courts from interfering with

the acts of foreign governments and transnational arbitration tribunals.

ARGUMENT

I. THE CONTRACT FALLS UNDER THE NEW YORK CONVENTION
1958

The Parties contract falls under the convention is many ways. The contract has
commercial property included in it and also provides for the acquisition of
additional property in Vietnam. (Ex. 6)

The Indonesian property is commercial property and is used as a hostel for

travelers and for other commercial activities. The parties also engage in

17
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 28 of 128
international import and export within four countries, the United States, Vietnam,
Indonesia and Canada. The parties still have commercial interests in Indonesia
with products waiting shipment to the United States and there is $90,000.00 of
gold nuggets in Vietnam being made into jewelry for import to the United States.
(Ex. 5) All of which are transactions involving international and interstate
commerce.

The parties also own property in three countries, Vietnam, Indonesia and the
United States. (Ex. 5) (9 U.S. Code § 202).

The parties’ contract and their current actions clearly fall under the convention
for the recognition and enforcement of foreign arbitral awards. Plaintiff-Appellee’s
filing in the Palmer Superior Court is nothing more than international forum
shopping and The United States Supreme Court has clearly held in Scherk v
Alberto-Culver Co 417 US 506 (1974) that international forum shopping in
violation of an international agreement to arbitrate is against our national public
policy and should not be permitted in any courts in the United States.

The United States Supreme Court held that;

“The United States is the signatory to the New York convention and has an
“emphatic federal policy in favor of arbitral dispute resolution” Mitsubishi
Motors Corporation. V. Soler Chrysler Plymouth, Inc. 63 U.S. 614, 631
(1985): see also ESAB Grp. Inc. V. Zurich Ins. PLC, 685 F. 3d 376, 390 (4%
Cir. 2012). In the context of foreign arbitral awards, this policy includes
“concerns of international comity, respect for the capacities of foreign and
transnational tribunals....” Mitsubishi motors, 63 U.S. at 629.

18
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 29 of 128
In United States District Court Case No. 18-11192 the Judge cited;

“United States District Court would have jurisdiction should this case
relate to an arbitration agreement or award “falling under” the New York
convention. It is undisputed that the action to confirm the award “relates
to” the award; the question is whether the award “falls under” the
convention. And “an arbitral award arising out of a legal relationship”
falls under the convention if that “relationship involves property located
abroad, envisions performance or enforcement abroad, or has some other
reasonable relation with one or more foreign states.”

“a reviewing court examining whether arbitrators exceeded their powers
must resolve all disputes in favor of arbitration” Rain CH Carbon, LLC v.
Conoco Phillips Co., 674 F 3d. 469, 62 (5" Cir 2012)

3

“Courts are to enforce the New York convention. ’

Arbitration of custody is protected under the constitution and The Supreme
Court of New Jersey in Fawzy v. Fawzy 199 N.J. 456 (N.J. 2009) held that,

“within the constitutional protected sphere of parental autonomy is the right
of parents to choose the forum in which their disputes over child custody
and rearing will be resolved including arbitration.”

In the case of Albano the United States Supreme Court held,

“when parties voluntarily agree to arbitrate, they waive access to the court,
and any decision rendered will be binding and subject to review only under
limited circumstances, as described infra.”

A. THE AWARD IS RES JUDICATA
The Acts of State Doctrine (Addendum #1), The Indonesian courts recognize and have

a strong policy favoring the arbitration, in a religious court, of any contracted issue. The

19
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 30 of 128
parties’ contract was negotiated, (Ex. 1, 2, 4) executed and filed as a government
document in Indonesia with enforcement under Indonesian Law. (Ex. 3, 6) The Arbitrator
was appointed (Ex. 6) and acted under Indonesian Law and the arbitration was conducted
under International and Indonesian Law. (Ex. 11) (see addendum #2). The arbitration
secretary as is required by law is located in Indonesian.

The California Appellant Court in Dial 800 v. Fesbinder 118 Cal. App. 4h 32 (Cal. Ct.
App. 2004) has addressed the issue of religious arbitration agreed to in a foreign country
and the court and held;

“First, the sua sponte order dismissing Plaintiff-Appellee’s interpleader action
must be reversed because the trial judge erroneously ruled that the private
contractual agreement among parties to arbitrate their dispute before a religious
tribunal in Israel deprived the Los Angeles Superior Court of subject matter
jurisdiction.”

The court went on further to state;

“there is no indication that an award, whether rendered by a secular or
religious tribunal in Israel, could not have been reduced to a judgement
enforceable in California. As a general matter, an arbitration award is the
equivalent of a final judgement which renders all factual and legal matters in the
award res judicata.”

In United States Court of Appeals, Ninth Circuit G.C. and K.B. Investments, Inc. v.

Wilson 326 F.3d 1096 (9th Cir. 2003) the court held;

 

“Under the rubric of either jurisdiction or res judicata, the crux of the
question is whether there has already been actual consideration of and a
decision on the issue presented. “

20
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 31 of 128
No. S-14891 Supreme Court of Alaska in McAlpine v. Priddle 321 P.3d 345
(Alaska 2014) the court held,

“The court concluded, however, that the [arbitration] panel's finding that
the document was not fraudulent was not reviewable [by the courts]. “

Reynolds v. Lomas (pro enforcement of foreign awards)

Russell y. United States (operating a rental is commerce)

 

COLORADO RIVER WATER CONS. DIST. y. US (US court cannot abstain

 

from jurisdiction when it has jurisdiction by statute)
Polimaster Ltd. v. RAE Systems, Inc, 623 F.3d 832 (Award must be confirmand

unless a proper defense is raised)

B. THE COURT ERRED IN NOT DISMISSING THE STATE
COURT ACTION FOR LACK OF SUBJECT MATTER
JURISDICTION.

The parties contract clearly states;

“This agreement shall be subject to the Laws of God and the Holy Ordinances
as found in the Holy Bible and general interpretations of the Presbyterian Faith
and any and all disputes shall be subject to exclusive and binding
arbitration to/by Jeffrey H. Klett and/or his successors and assignees. Both
parties agree that any decision(s) by the arbitrator are absolutely binding
and that a court of competent jurisdiction shall uphold any decision
rendered by the arbitrator.” (Ex. 6)

“This agreement shall be binding in Indonesia, Vietnam and the United
States of America or any other Country or State that Richard L Green
shall reside in. This agreement cannot be modified unless signed by Richard

21
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 32 of 128
Lee Green and Dinh Hoang Phuong and the arbitrator as appointed in this
agreement.” (Ex. 6)

In Preston v. Ferrer, 552 U.S. 346 (2008) the United States Supreme Court held,

“When parties agree to arbitrate all questions arising under a contract, the
Federal Arbitration Act (FAA), 9 U.S. C. §1 et seq., supersedes state laws
lodging primary jurisdiction in another forum, whether judicial or
administrative. Pp. 4-16.”

The parties’ broad arbitration clause, “any and all disputes”, would cover all
questions of arbitrability, pre-conditions before demand for arbitration is made,
procedures in arbitration and defenses like waiver and unconscionability. There are
effectively no questions that are before the court.

The Palmer Superior Court has no subject matter jurisdiction in this matter.

Defendant-Appellant seeks to have this court uphold the parties’
International Indonesian Foreign Arbitration and the Arbitrator’s Partial Final
Award on Jurisdiction and Enforceability dated April 16, 2020 and corrected on
April 24, 2020 (Ex. 3) and The Arbitrator’s Final Award on All Issues dated May
17, 2020 and corrected on July 5, 2020. (Ex. 5) Defendant-Appellant filed his
motion to amend and to dismiss for lack of subject matter jurisdiction in the
Palmer Superior Court. (Ex. 8, 37) and the Court violated the Defendant-
Appellant’s right’s protected under the New York Convention 1958.

The Palmer Superior Court made findings on September 2, 2020 that the
arbitrator’s awards were “null and void” (addendum #2) is in direct contradiction

22
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 33 of 128
to the Convention. The parties must have enforcement of these awards in at least
three countries, the parties have property in Indonesia, Vietnam and the US.

9 U.S. Code § 202

An arbitration agreement or arbitral award arising out of a legal relationship,
whether contractual or not, ... including a transaction, contract, ... falls under
the Convention. An agreement or award arising out of such a relationship
which is entirely between citizens of the United States shall be deemed not to
fall under the Convention unless that relationship involves property located
abroad, envisages performance or enforcement abroad, or has some other
reasonable relation with one or more foreign states.

The Defendant-Appellant pled to the Palmer Superior Court that original
jurisdiction lies with the US District Court and not the Palmer Superior Court. The
Palmer Superior Court disagreed. (Ex. 46)

9 US. Code § 203

An action or proceeding falling under the Convention shall be deemed to arise
under the laws and treaties of the United States. The district courts of the
United States ... shall have original jurisdiction over such an action or
proceeding, regardless of the amount in controversy.

The convention clearly shows that an award shall be confirmed unless one of
the six enumerable defenses is presented successfully by the Plaintiff-Appellee.
The Plaintiff-Appellee has never raised any of the required defenses to the
enforcement and Defendant-Appellant’s request to uphold the Arbitral awards. The
Defendant-Appellant asks for the US District Court to confirm the awards as
required by the Convention. The Plaintiff-Appellee did not file any opposition to

23
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 34 of 128
the Defendant-Appellant’s July 28, 2020 Motion to Dismiss with Prejudice, the
August 14, 2020 Cross Motions to renew Defendant-Appellant’s motion to dismiss
for lack of subject matter jurisdiction, and the August 14, 2020 Cross Motion for

the court to stop interfering with the International Indonesian Foreign Arbitration

Award or the Defendants-Appellant’s trial brief. (Ex. 44)

9 U.S. Code § 207

Within three years after an arbitral award falling under the Convention is made,
... The court shall confirm the award unless it finds one of the grounds for
refusal or deferral of recognition or enforcement of the award specified in the

said Convention.

On August 24, 2020 the Palmer Superior Court issued a Trial Scheduling Notice
with pre-trial deadlines for discovery, exhibits and witness lists, etc. (Ex. 43) The
Defendant-Appellant has never presented his case or evidence for any

interim/preliminary orders. Trial current is set for November 2,3,4, 2020.

9 U.S. Code § 205.Removal of cases from State courts

Where the subject matter of an action or proceeding pending in a State court
relates to an arbitration agreement or award falling under the Convention,
the Defendant-Appellant or the Defendant-Appellants may, at any time
before the trial thereof, remove such action or proceeding to the district
court of the United States for the district and division embracing the place

where the action or proceeding is pending.

In Carter v. Carter Coal Co. U.S. 238 (1936) 298 the court held that,

24
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 35 of 128
“As used in the commerce clause of the Constitution, the term "commerce"
is the equivalent of intercourse for the purposes of trade, and includes
transportation, purchase, sale and exchange of commodities between
citizens of the different States. The power to regulate commerce embraces
the instruments by which commerce is carried on. P. 297. 15.”

The Palmer Superior Court made oral findings (these can be found in
Addendum #3) on September 2, 2020 that the arbitrator’s awards were “null and

void” and these findings are in direct contradiction to The Federal Arbitration Act.

9 U.S. Code § 2 in pertinent part states,

“A written provision in any maritime transaction or a contract evidencing a
transaction ..., or an agreement in writing to submit to arbitration an
existing controversy arising out of such a contract, transaction, or refusal,
shall be valid, irrevocable, and enforceable, save upon such grounds as
exist at law or in equity for the revocation of any contract.”

9 U.S. Code § 4 in pertinent part states,

“A party aggrieved by the alleged failure, neglect, or refusal of another to
arbitrate under a written agreement for arbitration may petition any United
States district court which ... Five days’ notice in writing of such application
shall be served upon the party in default. ... The court shall hear the
parties, and upon being satisfied that the making of the agreement for
arbitration or the failure to comply therewith is not in issue, the court shall
make an order directing the parties to proceed to arbitration in accordance
with the terms of the agreement. ... the court shall make an order summarily
directing the parties to proceed with the arbitration in accordance with the
terms thereof.”

9 U.S. Code § 9 in pertinent part states,

25
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 36 of 128
“If the parties in their agreement have agreed ... the court must grant such
an order unless the award is vacated, modified, or corrected as prescribed
in sections 10 and 11 of this title. If no court is specified in the agreement of
the parties, then such application may be made to the United States court
in and for the district within which such award was made ... “

The Palmer Superior Court erred in declaring a International Indonesian
foreign Arbitration and the arbitrator’s award “null and void” for two reasons. One,
the Palmer Superior Court has no subject matter jurisdiction over foreign

government and arbitral tribunals acts in those foreign jurisdictions.

“In the context of foreign arbitral awards, this policy includes “concerns of
international comity, respect for the capacities of foreign and transnational
tribunals....” Mitsubishi motors, 63 U.S. at 629.

The Palmer Superior Court made findings on September 2, 2020 that the

arbitrator’s awards were “null and void” is in direct contradiction to the Alaska

Uniform Revised Arbitration Act.

AS 09.43.300. Application.

(a) “AS 09.43.300 - 09.43.595 govern an agreement to arbitrate made on or
after January 1, 2005.”

AS 09.43.340. Application to Compel Arbitration; Stay of Related
Proceedings.

“(a) On application of a person showing an agreement to arbitrate and
alleging another person's refusal to arbitrate under the agreement,

(1) if the refusing party does not appear or does not oppose the application,
the court shall order the parties to arbitrate; and

(2) if the refusing party opposes the application, the court shall proceed
summarily to decide the issue and order the parties to arbitrate unless it
finds that there is no enforceable agreement to arbitrate.”

26
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 37 of 128
There is no statutory provision for the Palmer Superior Court to stay an
ongoing International foreign arbitral proceeding. In fact, the arbitration was
completely finished prior to the Palmer Superior Court’s order to stay arbitration.

AS 09.43.490. Confirmation of Award.

“After a party to an arbitration proceeding receives notice of an award, the
party may apply to the court for an order confirming the award, at which
time the court shall issue a confirming order unless the award is modified

or corrected under AS 09.43.60 or 09.43.510 or is vacated under
AS 09.43.500 .”

The Plaintiff-Appellee did not file any opposition to the Defendant-Appellant
motion for dismissal. (Ex. 44) The Plaintiff-Appellee did not object to the award, which
was issued April 16, 2020. (Ex. 3) The Plaintiff-Appellee did not object to the award,
which was issued May 17, 2020. (Ex. 5) In fact, the Plaintiff-Appellee has never filed a

motion to vacate either of the arbitrator’s awards in this case.

AS 09.43.500. Vacating Award.

“(b) An application under this section shall be filed within 90 days after the
applicant receives notice of the award under AS 09.43.460 or within 90 days
after the applicant receives notice of a modified or corrected award under
AS 09.43.60, ....”

The deadline to file for vacatur has passed both in Indonesia and in the United States

and the Plaintiff has no legal standing to contest either awards at this time.

27
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 38 of 128
The Acts of State Doctrine, The Indonesian courts recognize the arbitration with a
religious tribunal for any contract and the Arbitrator was appointed and acted under
Indonesian Law and the arbitration was conducted under Indonesian Law. (see addendum
#2)

C. THE COURT ERRED AND ABUSED ITS DISCRETION OF
POWER IN SETTING ASIDE OR RENDERING THE

INTERNATIONAL INDONESIAN FOREIGN
ARBITRATOR’S AWARD, “NULL AND VOID”

On August 24, 2020 Judge Woodman issued the “Trial Setting Notice” (Ex. 43)
in this case detailing pretrial deadlines including witness lists, discovery deadlines,
expert reports, exhibit exchanges and trial briefs. Prior to this order the Defendant-
Appellant had been participating in defending his position in interim/preliminary
matters and seeking dismissal of the case for lack of subject matter jurisdiction.
Except a brief part of the hearing on July 22, 2020 when Judge Woodman
threatened to issue a default order if Defendant-Appellant did not participate in the
forced re-litigation of the issues already resolved by binding arbitration, the
parties’ agreed and contracted for in Indonesia. (Ex. 6)

Only after the Defendant-Appellant pled 5 motions to dismiss and only after the
Defendant-Appellant was forced to file demanding an immediate hearing be set
Judge Woodman did finally hold a hearing n the motions. (Ex. 42, 44) Until that
time the Court simply ignored the pleadings and on September 2, 2020 the Palmer

28
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 39 of 128
Superior Court finally scheduled a 30-minute hearing on the issue of dismissal,
lack of subject matter jurisdiction. (Ex. 42)

Plaintiff-Appellee’s did not file any opposition to the arbitral award and
multiple motions to dismiss with prejudice clearly showing the court that the
Plaintiff-Appellee has accepted the Arbitrator’s awards in this matter. Plaintiff-
Appellee raises no defense to the Arbitrator’s award. (Ex. 44)

Plaintiff-Appellee did not oppose the motion to dismiss with prejudice but
rather relied on Judge Woodman’s clear bias. At the September 2, 2020 hearing
Judge Woodman made oral findings found in (Addendum #2) and referenced
within this appeal.

This is the only time Judge Woodman has really addressed the International
Indonesian Foreign Arbitrator’s Award that was issued prior to his order dated
May 19, 2020 staying an Indonesian International arbitration proceeding however,

The Palmer Superior Court’s finding of “null and void” came 351 days after
Defendant-Appellant first pled the parties rough draft of the contract, which is all
he had at the time, on September 17, 2019. Defendant-Appellant did not even
know if the rough draft was the same as the final draft since him and Plaintiff-
Appellee had negotiated some changes (Ex. 2) before executing the contract in
Indonesia under Indonesian law and the Defendant-Appellant had not seen the

agreement since that day and he didn’t even remember the agreement until

29
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 40 of 128
reminded of its existence in late August 2019 during a call with Indonesian Church
officials.

The Palmer Superior Court’s finding of “null and void” came 169 days after the
arbitrator had been appointed from Indonesia on March 17, 2020 (Ex. 6, 12) and
350 days after Defendant-Appellant presented the contract rough draft to the court.

The Palmer Superior Court’s finding that the Arbitration was “null and void”
came some 138 days after the arbitrator had issued the Partial Final Award on
Jurisdiction and Enforceability on April 16, 2020, (Ex. 3) and

The Palmer Superior Court’s finding of “null and void” came 108 days after the
arbitrator had issued the Final Award on All Issues on May 17, 2020. (Ex. 5)

Judge Woodman’s finding that the arbitrator’s awards are “null and void” is in
direct contradiction to the Alaska Uniform Revised Arbitration Act, the Federal
Arbitration Act, the Recognition and Enforcement of Foreign Arbitral Awards
1958 otherwise known as the New York Convention 1958 and ignoring the
numerous case law citing’s that Defendant-Appellant presented to the Palmer
Superior Court in his pleadings.

Could this be yet another abuse of discretion of power?

In United States District Court Case #8:18-cv-03546-PWG the Court further

held;

30
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 41 of 128
“United States courts have secondary jurisdiction over a foreign award, so
they may not vacate, set aside, or modify the award, but are limited to
deciding whether the award may be enforced. Kakhri v. Marriot Int'l Hotels,
Inc. 201 F. Supp. 3d 696, 710-11 (D Md. 2016).

“In Figueiredo Ferraz, the Second Circuit cited American Dredging Co. v.

Miller, 510 U.S. 443, 453 (1994) the court held,

“and could be contemplated under the New York convention’s provisions
that says that states shall (“recognize arbitration awards as binding and
enforce them in accordance with the rules of procedure of the territory
where the award is relied upon.” 665 F.3d at 392...”) (“the procedure
provision of the treaties permit variation with regard to the manner in which
signatory states enforced international arbitration awards, they do not
provide a means by which a state may decline to enforce such awards at

all.”)
In United States Court of Appeals, Ninth Circuit G.C. and K.B. Investments,
Inc. v. Wilson 326 F.3d 1096 (9th Cir. 2003) Decided Apr 23, 2003 the court held;

“Under the rubric of either jurisdiction or res judicata, the crux of the
question is whether there has already been actual consideration of and a
decision on the issue presented. “

No. S-14891 Supreme Court of Alaska. McAlpine v. Priddle 321 P.3d 345
(Alaska 2014) Decided Feb 21, 2014 the court held,

“The court concluded, however, that the [arbitration] panel's finding that
the document was not fraudulent was not reviewable [by the courts]. *

31
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 42 of 128
The Acts of State Doctrine, The Indonesian courts recognize the arbitration of religious
tribunal for any contract and the Arbitrator was appointed and acted under Indonesian

Law and the arbitration was conducted under Indonesian Law. (see addendum #2)

D. PLAINTIFF-APPELLEE HAS LOST THE ABILITY TO
VACATE, SET ASIDE OR DECLARATION OF “NULL
AND VOID” OF THE ARBITRATOR’S AWARD

Under Indonesian Law the time to contest the Arbitrator’s award has passed.
Plaintiff-Appellee’s actions are now barred by 9 U.S. Code § 12 from vacating

the Arbitrator’s awards.

9 U.S. Code § 12.

“Notice of a motion to vacate, modify, or correct an award must be served
upon the adverse party or his attorney within three months after the award is
filed or delivered.”

D.H. v. Gottdiener, 462 F.3d 95 | (confirmation is summary in nature and
burden of proof is on the Defendant-Appellant).

Ass'n of Flight Attendants v. Rep. Airlines, 797 F.2d 352 (failure to vacate in
time period waives ability to contest the award for confirmation).

Service Emp. Intern. Union y. Office Ctr, 670 F.2d 404 | (DEFAULT AWARD)
(defense not raised in the 90 days is waiver to the defense) (a defense to vacate
should be raised immediately and not during confirmation)

Booth v. Hume Publishing, Inc, 902 F.2d 925 | holding that a defense other than
to vacate or modify is not allowed under the FAA)

32
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 43 of 128
Caribbean Trading v. Nigerian Nat. Petroleum, 948 F.2d 111 (cannot raise a

defense in second pleading)

The Palmer Superior Court erred in looking at its own erroneous ruling when
judging the validity of an International Indonesian Award. The court is limited to
the four corners of the award in making its ruling on the award. In Wenmar v.
Ecosmatre Planet Friendly No. A08-1973 (Minn. Ct. App. 2009) the court held,

“To provide the relief requested by appellant, we would first have to look
outside the “four corners” of the arbitration award in order to ascertain the
applicable legal rule regarding set-offs for inventory sold, and then apply that rule
to the facts of this case. We would, in effect, be second-guessing the arbitrator's
legal determinations. This is a step that long-established precedent prevents us

from taking.”

Il. _UNCONSCIONABILITY OF A CONTRACT AS A WHOLE IS FOR
THE ARBITRATOR TO DECIDE NOT THE COURT

In support of Plaintiff-Appellee’s motion to stay the ongoing International
Indonesian Foreign arbitration the Plaintiff-Appellee alleges,

“Such a one-sided agreement would never be enforced in any court of law
since it is unconscionable. The determination that a contract...is or is not
unconscionable made in light of process, purpose, and effect.”

“The total windfall bestowed on Mr. Green in the alleged agreement in light
of setting, purpose, and effect is unconscionable.” (Ex 19, page 12)

In Nagrampa v. Mailcoups, Inc. 469 F.3d 1257 (9th Cir. 2006) the court held,

“We review this case en bane to clarify, as the Supreme Court has recently
reiterated, that when the crux of the complaint challenges the validity or
enforceability of the agreement containing the arbitration provision, then

33
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 44 of 128
the question of whether the agreement, as a whole, is unconscionable must

be referred to the arbitrator. See Buckeye Check Cashing, Inc. v. Cardegna,
U.S. 126 S.Ct. 1204, 1209, 163 L.Ed.2d 1038 (2006); Prima Paint

Corp. v. Flood Conklin Mfg. Co., 388 U.S. 395, 403-04, 87 S. Ct. 1801, 18

L.Ed.2d 1270 (1967).

In RENT-A-CENTER, WEST, INC., v. JACKSON.561 U.S. 63 the court held,

“Under the FAA, where an agreement to arbitrate includes an agreement
that the arbitrator will determine the enforceability of the agreement, ifa
party challenges specifically the enforceability of that particular agreement,
the district court considers the challenge, but if a party challenges the
enforceability of the agreement as a whole, the challenge is for the
arbitrator. Pp. 2776-2781.”

“(a) Section 2 of the FAA places arbitration agreements on an equal footing
with other contracts, Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S.
440, 443, 126 S. Ct. 1204, 163 L.Ed.2d 1038, and requires courts to enforce
them according to their terms, Volt Information Sciences, Inc. v. Board of
Trustees of Leland Stanford Junior Univ., 489 U.S. 468, 68, 109 S. Ct. 1248,
103 L.Ed.2d 488, "save upon such grounds as exist at law or in equity for
the revocation of any contract," § 2. Here, the Agreement included two
relevant arbitration provisions: It provided for arbitration of all disputes
arising out of Jackson's employment, including discrimination claims, and it
gave the "Arbitrator... exclusive authority to resolve any dispute relating to
the [Agreement's] enforceability... including ... any claim that all or any part
of this Agreement is void or voidable." Rent-A-Center seeks enforcement of
the second provision, which delegates to the arbitrator the "gateway"
question of enforceability. See, e.g., Howsam v. Dean Witter Reynolds,
Inc.,537 U.S. 79, 83-85, 123 S.Ct. 588, 154 L.Ed.2d 491. The court must
enforce the delegation provision under §§ 3 and 4 unless it is unenforceable
under § 2. Pp. 2776-2778.”

 

When the Plaintiff-Appellee challenges the entire agreement as a whole as
being unconscionable then the entire matter must be referred to the Arbitrator

34
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 45 of 128
to decide including the arbitration clause and any allegations of waiver. The
patties’ broad arbitration clause states, “any and all disputes” would render any
dispute over unconscionability to the arbitrator, not the courts.

Ill. THE QUESTION OF ARBITRALITY IS FOR THE ARBITRATOR
NOT THE COURT

In support of her motion to stay an ongoing arbitration the Plaintiff-Appellee
alleges that the issues of custody and property are not arbitrable. Plaintiff-
Appellee argues;

“Such a one-sided agreement would never be enforced in any court of law
since it is unconscionable.”

The determination that a contract...

”is or is not unconscionable made in light of process, purpose, and effect”,
“The total windfall bestowed on Mr. Green in the alleged agreement in light
of setting, purpose, and effect is unconscionable.” (Ex 19, page 15)

Plaintiff-Appellee uses in her memorandum in support of staying arbitration, but

in this instance, we would bring one piece of case law to the court’s attention.

In Nagrampa v. Mailcoups, Inc. 469 F.3d 1257 (9th Cir. 2006) the 9" Circuit
Court of Appeals held;

“as the Supreme Court has recently reiterated, that when the crux of the
complaint challenges the validity or enforceability of the agreement
containing the arbitration provision, then the question of whether the
agreement, as a whole, is unconscionable must be referred to the
arbitrator.” The court further held; “when the crux of the complaint is not

35
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 46 of 128
the invalidity of the contract as a whole, but rather the arbitration provision
itself, then the federal courts must decide whether the arbitration provision
is invalid and unenforceable under 9 USC 2 of the FAA.”

When Plaintiff-Appellee attacks the entire agreement, not the arbitration clause,
then the entire matter must be referred to the arbitrator and not for the court to
decide the matter.

Plaintiff-Appellee further claims she never saw the first page of the parties’
contract until the proceeding’s in this case. This court needs to review Defendant-
Appellant’s motion for reconsideration and the exhibit X-7a, pages 11 at section V.
titled: CURRENT LIES OF PLAINTIFF-APPELLEE and review through page
14 and the referenced exhibits. This will clearly show that Plaintiff-Appellee was
deceiving the Palmer Superior Court about the 2-page contract she signed which
included property, alimony and custody issues. The parties negotiations can be
found in (Ex. 1, 2, 4)

Plaintiff-Appellee in her pleading states;

“when she (Plaintiff-Appellee) signed the second page of the agreement.”

Plaintiff-Appellee clearly admits that the agreement was in fact 2 pages when
she signed it.

Defendant-Appellant would refer this court to page 22 of Exhibit X-7a in
support of the motion for reconsideration in the section titled arbitration, section D

for the full argument. (Ex. 26, 27, 29)

36
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 47 of 128
IV. ARBITRATION

A. THE COURT ERRED IN DENYING TO COMPEL
ARBITRATION

(EX. 37)

The Plaintiff-Appellee in clear violation of her contractual obligation to binding
arbitration in Indonesian under Indonesian Law for a contract negotiated, executed
and filed with the Indonesian government filed in the Palmer Superior Court
seeking litigation in a different forum then the one she is bound to. (Ex. 6)

The Defendant-Appellee within 2 weeks after gaining the government approval
and documents filed in the Palmer Superior Court the notice of appointment (Ex.
12) and subsequently made his demand for arbitration (Ex. 9, 10) as required under
both Indonesian and US laws. The intent was to arbitrate both litigations/disputes
at the same time, since the underlying issues are so intricately intertwined. (Ex. 9,
10)

Although the Plaintiff-Appellee at first refused to arbitrate as required by the
Indonesian contract she signed in 2014, (Ex. 6) the Plaintiff-Appellee did make an
appearance through counsel (Ex. 17) and sought an extension of time in the
arbitration proceedings that was granted by the arbitrator. (Ex. 19)

The Indonesian laws are very specific and when a party fails to appear at two
scheduled hearings the arbitrator s bound by law to issue a default order in the

matter. (Ex. 21)

37
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 48 of 128
Law No. 30 of 1999
Arbitration and Alternative Dispute Resolutions

Article 44

1. Ifon the day determined, ... the respondent, for no valid reason, fails to
appear, although the respondent has been duly summoned, the arbitrator or
arbitration panel must immediately summons the respondent again.

2. If within 10 (ten) days after the respondent receives the second summons,
the respondent, for no valid reason, still fails to appear at the hearing, the
proceedings will be continued without the respondent, and the claimant’s

claim will be entirely accepted, unless the claim is groundless or is not based
on law.

(additional Indonesian Arbitration laws that are applicable can be found in
ADDENDUM #2)
SUMMARY

The International Indonesian Arbitration is complete (Ex. 31) and represents a
final non appealable adjudication of all of the parties’ disputes subject to binding
arbitration of the parties’ August 28, 2014 Indonesian contract. (Ex. 6) Neither the
Indonesian courts nor the US Courts have statutory authority to re-litigate these
same disputes.

The Defendant-Appellant incorporates the arguments referring to the Acts of
State Doctrine (Addendum #1) in the next section into his argument for this section
as well.

The Palmer Superior Court’s refusal to compel arbitration of the Alaska case,

which is nothing more than Plaintiff-Appellee’s international forum shopping filed

38
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 49 of 128
in violation of Indonesian law and the parties’ August 28, 2014 contract does not
affect the arbitration proceedings from an arbitration conducted in Indonesia under
Indonesian law. The arbitration secretary is located in Indonesia and the venue for

arbitration is in Indonesia.

B. THE COURT ERRED IN STAYING AN ACTIVE ONGOING
INTERNATIONAL INDONESIAN FOREIGN
ARBITRATION PROCEDING

First and foremost, the standard the court should consider is the Acts of State
Doctrine. (Addendum #1) Under this principle the United States Courts should not
interfere, set aside, cast away, ignore or make findings of “null and void” what a
foreign government has already done. The article, in pertinent part, states as
follows,

“It is well established that courts in United States will refrain from
examining the validity of acts of foreign governments where those acts take
effect within the territory of the foreign State. This rule, commonly known
as the Act of State doctrine, has been stated and discussed by the U.S. Supreme
Court in various cases. The Act of State doctrine says that a nation

is sovereign within its own borders, and its domestic actions may not be
questioned in the courts of another nation. The doctrine is not required

by international law, but it is a principle recognized and adhered to by United
States federal courts. Its aim is not to protect other nations’ sovereignty by
intervention from the U.S.”,

“Every sovereign State is bound to respect the independence of every other

sovereign State, and the courts of one country will not sit in judgment on the
acts of the government of another...”

In Underhill v. Hernandez strongly indicates that,

 

39
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 50 of 128
“the doctrine had its origins in notions of sovereign equality and was based
on the view that international law-imposed limits on the ability of States
to exercise jurisdiction over other States.

In Sabbatino, the court held that,

“If a transaction takes place in one jurisdiction and the forum is in another,
the court merely declines to adjudicate or makes applicable its own law to
parties or property before it. The refusal of one country to enforce the penal
laws of another is a typical example of an instance when a court will not
entertain a cause of action arising in another jurisdiction.

The court further held that,

“the Judicial Branch will not examine the validity of a taking of
property within its own territory by a foreign sovereign government,

In Kirkpatrick, the Court reconfirmed that,

“Courts in the United States have the power, and ordinarily the obligation,
to decide cases and controversies properly presented to them.” To the extent
that a case involves the “official act of a foreign sovereign,” the Act of State
doctrine applies only when a U.S. court must declare such official act
“invalid, and thus ineffective as a rule of decision for the courts of this
country.””

“This is the principle that the validity of an act is to be determined by the
law of the territory where the act took place. Thus, acts of the sovereign,
or acts of state, done within the sovereign’s own territory, are legally
valid everywhere.”

Under the Act of State doctrine, the courts of one State will not question the
validity of public acts performed by other sovereigns within their own
borders, even when such courts have jurisdiction over a controversy in which
one of the litigants has standing to challenge those acts.

Under this section passed in 1988, enforcement of arbitral agreements,
confirmation of arbitral awards, and execution upon judgements based on
order confirming such awards shall not be refused on the basis of the Act of
State doctrine.

40
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 51 of 128
The doctrine represents deference to the superior exercise of jurisdiction by the
territorial State and prevents the U.S. from unlawfully extending its
jurisdiction to situations and acts authoritatively determined by the territorial
State. As such, the doctrine represents an acknowledgment that the US does
not possess the legal competence to reverse the acts of foreign sovereigns
carried out abroad.

Based on the foregoing, the Palmer Superior Court erred in interfering in the
arbitration proceedings of Indonesia adjudicating a contract for binding arbitration
that was formed and is adjudicated under Indonesian law. The Palmer Superior
Court has no authority to stay an Indonesian Foreign arbitration. 9 U.S.
Code § 206.

“A court having jurisdiction under this chapter may direct that arbitration be

held in accordance with the agreement at any place therein provided for,

whether that place is within or without the United States. Such court may also

appoint arbitrators in accordance with the provisions of the agreement.”

Further the court erred in declaring to set aside or declare an arbitration or
arbitration award of Indonesia as “null and void”. To allow this abuse of discretion
of power is to interfere with the official acts of the Indonesia government and
render its laws and policies of no effect.

United States Courts have no subject matter jurisdiction or jurisdictional
authority to interfere with a foreign governments laws and proceedings to enforce

or adjudicate a contract solely negotiated and executed under their laws and in their

country.

41
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 52 of 128
V. THE COURT ERRED IN DENYING TO AMEND THE PLEADINGS

Then Judge Woodman failed to mention in his reconsideration order that the
Defendant-Appellant also filed a motion to amend his pleadings to conform to the
new evidence (Ex. 8) that was received from Indonesia March 17, 2020. The court
has also delayed that motion for several months before finally issuing ruling (this is
addressed below) and then eventually denied Defendant-Appellant’s motion to
amend his pleadings based in the new evidence. (Ex. 8) The court then instructed
Defendant-Appellant to first file his amended pleadings and then Judge Woodman
would decide if he was willing to accept the amended pleading and the new
evidence. (Ex. 30) This is not within the intent of the Civil Rules of Procedure in
Alaska, and is inconsistent with case law and customary practice of the courts
across the United States of America.

This is improper at best, since Judge Woodman already knows what the
amended pleadings would include and just caused more delay, the very same delay
the court uses in its order staying arbitration, which he has no legislative authority
to do.

Judge Woodman appears to be an unjust judge who seeks control and power
when he knows he has no subject matter jurisdiction in this case.

All of the delays in this case were caused by the court not the Defendant-

Appellant. The Court and Plaintiff-Appellee both know what the amended pleading

42
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 53 of 128
would include, since the parties’ contact had been pled to the court several times
by the Defendant-Appellant. The court simply delayed the Defendant-Appellant
from amending his pleadings and in doing so delayed the Defendant-Appellant for
over 13 months now the court still delays the Defendant-Appellant’s pleadings.
(Ex. 41)

The Defendant-Appellant pled both Arbitration and Award and pled for the
dismissal of the action for lack of subject matter jurisdiction on July 28, 2020 in
his motion to Amend the pleadings. (Ex. 37) The Palmer Superior Court has
refused to rule on the amended pleadings in this matter trying to force the
Defendant-Appellant into forced re-litigation of exactly the same issues already
adjudicated by the Indonesian government so Judge Woodman can try and hold
onto subject matter jurisdiction he does not have.

Could this be yet another abuse of discretion of power?
VI. THE COURT ERRED IN FINDING WAIVER
a. Alleged waiver in the Palmer Superior Court

The Palmer Superior Court fails to understand or acknowledge that the New
York Convention 1958 does not have any provision for the court to deny
arbitration or stay an International Arbitration in progress and there is no provision
for waiver. Any finding of waiver must be from the contracting country which is

Indonesia. 9 U.S. Code Title 9—ARBITRATION

43
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 54 of 128
1. CHAPTER 2—CONVENTION ON THE RECOGNITION AND
ENFORCEMENT OF FOREIGN ARBITRAL AWARDS (§§ 201 — 208)

Judge Woodman’s order is broken into two points. The first issue is when did
the Defendant-Appellant had an actual known right to arbitrate. The second issue is
alleged waiver based on failure to pled arbitration and award and alleged prejudice.
The issue the Palmer Superior Court turned a blind eye to is the fact that under
Indonesian Law there is no provision for waiver. The Palmer Superior Court turned
a blind eye to the fact that waiver is a gateway for arbitration and for the arbitrator
not the court.

The court record and pleadings will clearly show that Judge Woodman is
picking and choosing what he wants to use to justify trying to keep subject matter
jurisdiction and does not rely on the facts in the record. Judge Woodman also
ignores the contracts governing laws and process related to contacts and

arbitration, that is Indonesian law.

b. The Indonesian Process

Once the signed copy was found in Indonesia then Defendant-Appellant was
advised by Indonesian counsel that is was required by law to have the contract
verified with the Ministry of Marriage and the Civil Registry before proceeding to
seek arbitration and ask for the arbitrator to be appointed. This process was not
completed in Indonesia until February, 2020.

44
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 55 of 128
In late February 2020 Defendant-Appellant received a call from Indonesia
stating that the contract had been verified by both witnesses and was now
legalized, and fully enforceable.

The court cannot find waiver in this case because a known right cannot be
obtained until after the Defendant-Appellant received the Indonesian Governments
verified copy of the parties’ contract on March 16, 2020 and the Arbitrator is

appointed. (Ex. 6)

The party appointed arbitrator, who was appointed in the contract, was re-
assigned by succession to Mr. Dalem. He did not feel comfortable acting as the
arbitrator since his English is so poor and it would be more meaningful to the
parties for an English-speaking Pastor to handle the arbitration. Mr. Dalem
assigned the arbitrator as required under Indonesian law. The assignment and
appointment of Pastor Timothy Sizemore was received by Defendant-Appellant via
DHL on March 16, 2020. (Ex. 6)

Waiver cannot be obtained because Defendant-Appellant’s right to arbitration
under Indonesian law does not began until after the arbitrator is appointed, seated
and ready to act. The Defendant-Appellant filed his demand for arbitration within 2
weeks after the arbitrator’s appointment and receiving the government verified

contract so there can be no finding of waiver.

45
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 56 of 128
c. Indonesian Law does not provide for waiver of the contracted

right of arbitration

Indonesia law, the law that the parties’ contract was executed under and still
is the governing law over the parties’ contract does not allow for waiver of the
contracted right to arbitration.

Law No. 30 of 1999 Arbitration and Alternative Dispute Resolutions states:
Article 3

The District Court has no jurisdiction to try disputes between parties bound
by an arbitration agreement.

Article 4

1. If the parties have agreed that disputes between them are to be resolved
through arbitration and have granted such authority, the arbitrators have
the authority to determine in their award the rights and obligations of the
parties, if these matters are not stipulated in their agreement.

2. The agreement to resolve disputes through arbitration as specified in
paragraph (1) must be contained in a document signed by the parties.

Article Il

1. The existence of a written arbitration agreement eliminates the right of the
parties to submit the resolution of the dispute or difference of opinion
contained in the agreement to the District Court.

2. The District Court must refuse to and must not interfere in any dispute
settlement which has been determined by arbitration, except in particular
cases determined in this Law.

46
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 57 of 128
In actual fact, the court would not interfere with an written agreement to
arbitrate. The courts are banned from hearing or intervening in the mater when the
parties agree to binding arbitration.

Judge Woodman’s argument completely fails under the International and
Indonesian governing law that the parties’ contract is subject to. Judge Woodman’s
argument also fails in applying The Acts of State Doctrine. The Indonesian courts
recognize the arbitration of religious tribunal for any contract and the Arbitrator
was appointed and acted under Indonesian Law and the arbitration was conducted

under Indonesian Law. (see addendum #2 for the pertinent Arbitration law)

d. What is waiver in the United States?

It is the "intentional" aspect of waiver that sets it apart from terms such as
laches, forfeiture, or contractual default, in that waiver represents not just "losing"

the right to arbitrate but, in fact, voluntarily giving up and renouncing that right.

In United States v. Olano 507 U.S. 725 (1993) ° 113 S. Ct. 1770 Decided Apr

26, 1993. The United States Supreme Court held;

 

“waiver is the "intentional relinquishment or abandonment of a known
right." Johnson v. Zerbst, 304 U.S. 458, 464 (1938); see, e.g., Freytag v.
Commissioner, 501 U.S. 868, 894 n. 2 (1991

The right was not known to the Defendant-Appellant until the contract was

verified and on March 16, 2020 when the arbitrator was appointed in Indonesia.

47
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 58 of 128
You cannot waive what you don’t have or what you don’t know about. Judge
Woodman’s finding of waive in the order dated June 22, 2020 (Ex. 36) was based
on inaccurate and incomplete citing’s of the record, inaccurate use of the Alaskan
Statutes related to arbitration, mis-citing case law, in direct contradiction to the
Alaska Uniform Revised Arbitration Act, the Federal Arbitration Act, the
Recognition and Enforcement of Foreign Arbitral Awards otherwise known as the
New York Convention 1958, and ignored the numerous case law citing’s that the
Defendant-Appellant presented to the Palmer Superior Court in his pleadings. This
finding was over one month after the International Indonesian Foreign arbitration
had been completed. This ‘order’ is an attempt to interfere with an Indonesian
contract and the sovereign acts of the Indonesian government and a transnational
tribunal in enforcement of that contract.

The Palmer Superior Court’s finding of waiver came 279 days after Defendant-
Appellant first pled the parties rough draft of the contract on September 17, 2019
(Ex 7) (which the court ignored and held in abeyance). Defendant-Appellant did
not even know if the rough draft was the same as the final draft since the
Defendant-Appellant and Plaintiff-Appellee has negotiated some changes before
executing the contract in Indonesia and the Defendant-Appellant didn’t even
remember the parties’ contract until reminded of its existence in late August 2019

and Defendant-Appellant had not seen the agreement since that day. If the court

48
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 59 of 128
will look at the documented evidence from 2014, the first rough draft is between
Loan Hoang and Richard Green because the Defendant-Appellant didn’t even
know the Plaintiff-Appellee’s real name until August 15, 2014. (Ex.56)

The Palmer Superior Court’s finding of waiver came 67 days after the arbitrator
had issued the Partial Final Award on jurisdiction and Enforceability on April 16,
2020. (Ex. 3)

The Palmer Superior Court’s finding of waiver came 36 days after the arbitrator
had issued the Final Award on All Issues on May 17, 2020. (Ex. 5)

The Palmer Superior Court cannot find waiver of an international agreement to
arbitrate governed under Indonesian law.

In actual fact the United States Supreme Court ruled that international contracts
with arbitration agreements should never be heard in the US courts. (Schrek v
Alberto)

Waiver is a precondition or gateway to demanding arbitration and is not for the
courts to decide it is properly before the Arbitrator.

In Moses H. Cone Memorial Hospital v. Mercury Construction Corp., the
Supreme Court attempted to refocus and put into context Congress's intent in
enacting the FAA, which was to promote the enforcement of arbitration

agreements.

49
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 60 of 128
The Supreme Court affirmed the court of appeals' decision. In doing so, the
Court focused on
"Congress's clear intent, in the Arbitration Act, to move the parties to an
arbitrable dispute out of court and into arbitration as quickly and easily as possible.
The Court found that the district court's stay of arbitration "frustrated the
statutory policy of rapid and unobstructed enforcement of arbitration agreements."

Most importantly, the Court acknowledged in Moses that the FAA "requires a

liberal reading of arbitration agreements"> "and that "questions of arbitrability must
be addressed with a healthy regard for the federal policy favoring arbitration."
Specifically, the US Supreme Court held that the FAA,

"establishes that, as a matter of federal law, any doubts concerning the
scope of arbitrable issues should be resolved in favor of arbitration,
whether the problem at hand is the construction of the contract
language itself or an allegation of waiver, delay, or alike defense to
arbitrability."

This holding- along with the specific language of "waiver, delay, or a like
defense" was later used by the Howsam Court.

In Howsam v. Dean Witter Reynolds, Inc., Karen Howsam alleged that her
financial advisor, Dean Witter, misrepresented the virtues of a partnership that the
firm had recommended she purchase. Dean Witter filed suit in court, asking "the
court to declare that the dispute was ‘ineligible for arbitration’ because it was more
than six years old." Additionally, Dean Witter sought an injunction that would
"prohibit Howsam from proceeding in arbitration." The district court dismissed the
action "on the ground that the NASD arbitrator, not the court, should interpret and

50
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 61 of 128
apply the NASD rule." The Court of Appeals for the Tenth Circuit reversed,
finding that the "application of the NASD rule presented a question of the
underlying dispute's 'arbitrability'; and the presumption is that a court, not an
arbitrator, will ordinarily decide an ‘arbitrability' question."

The Supreme Court granted certiorari to resolve the issue of "whether a court or an
arbitrator primarily should interpret and apply this particular NASD rule." The
Court reversed the judgment of the Tenth Circuit, holding that the NASD rule was
for an arbitrator to interpret and apply.

"In its opinion, the Supreme Court established a framework for courts
to use in determining which gateway questions such as waiver were for
the courts to decide and which were reserved for arbitrators. The Court
understood that "linguistically speaking, one might call any potentially
dispositive gateway question a ‘question of arbitrability,' for its answer will
determine whether the underlying controversy will proceed to arbitration on
the merits." The Court, however, found that not all gateway disputes are
"questions of arbitrability," which a court should decide and that the phrase
itself "has a far more limited scope."

In reviewing its own case law, the Court found the phrase "question of
arbitrability" applicable in the kind of narrow circumstances where contracting
parties would likely have expected a court to have decided the gateway matter,
where they are not likely to have thought that they had agreed that an arbitrator
would do so, and, consequently where reference of the gateway dispute to the court
avoids the risk of forcing parties to arbitrate a matter that they may well not have

agreed to arbitrate.

Thus, focusing on party expectations, the Court distinguished between questions
of arbitrability for a court to decide and those gateway questions more
appropriately left to the arbitrator. The Court defined questions of arbitrability as
questions pertaining to the existence of a binding arbitration agreement and
questions as to whether an issue is within the scope of an existing agreement.
Conversely, gateway questions that were not "questions of arbitrability," and thus
were not to be decided by courts, related to "general circumstance[s] where

51
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 62 of 128
parties would likely expect that an arbitrator would decide the gateway
matter."

Specifically, “procedural questions which grow out of the dispute and bear
on its final disposition’ are presumptively not for the judge, but for an
arbitrator, to decide" Thus, the Court divided gateway questions into two broad
categories: (1) substantive questions, which are the "questions of arbitrability” for
judges to decide-such as the existence and scope of an arbitration agreement; and
(2) procedural questions, which are for arbitrators to decide.

In reaching its decision, the Court looked to the Revised Uniform Arbitration
Act of 2000 ("RUAA"), which provided that "an arbitrator shall decide whether
a condition precedent to arbitrability has been fulfilled."

The Court quoted comment 2 of the RUAA, which mandated "issues of
procedural arbitrability, i.e., whether prerequisites such as time limits, notice,
laches, estoppel, and other conditions precedent to an obligation to arbitrate
have been met, are for the arbitrators to decide."

Moreover, in seeking to clarify which gateway questions were for courts and
which were for arbitrators to decide, the Court focused on the expectation’s parties
have when accepting an arbitration agreement.

Furthermore, the Court concluded that an ... arbitrator would be better at

interpreting and applying the agency's own rule than a court.

In the matter before this court is the issues of arbitrability including waiver, time
limits, notice, and other conditions (demand, procedure, when a demand can be
made). These are procedural questions for the arbitrator or the courts. The courts
are limited to determining whether an issue in included in the arbitration clause. In
this case the arbitration clause is very broad, “any and all disputes” and must
include the dispute of waiver. This gateway issue of waiver is a procedural
decision and can only be properly determined by the religious tribunal in Indonesia

under Indonesian law.

52
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 63 of 128
To alleviate the tension between judicial resolution and the arbitration process,
Congress enacted the Federal Arbitration Act ("FAA") in 1925.

"The FAA was intended to overcome the jealousy of the “...courts for their own
jurisdiction." See Smith, supra note 16, at 130 (quoting Morse, 87 U.S. at 451).

In this case Judge Woodman clearly states on the record that his idea is that this
is a jurisdictional issue and he will not accept the International Indonesian
Arbitration Award since it would cause him to lose subject matter jurisdiction.
(Addendum #2) The courts findings and orders are merely an attempt to hold on to
jurisdiction and violate the parties’ Indonesian contractual rights.

Could this be yet another abuse of discretion of power?

e. participation in arbitration proceedings invalidates claim of
waiver
The Plaintiff-Appellee did not file her motion to stay arbitration until May 5,
2020 after participating in arbitration to see what the arbitrator would award in the
partial final award on jurisdiction and enforceability. Only then, unhappy with the
arbitrator’s award, did Plaintiff-Appellee file to stay the Indonesian arbitration
proceedings.
In Klosterman v. Choice Hotels International, Inc. United States District

Court, D. Idaho Mav 18, 2005 Case No. CIV-05-076-E-BLW held that,

53
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 64 of 128
“Tt should be noted that Klosterman did not raise any objection to
arbitration up to the point where he filed his response to Choice's demand,
nor thereafter until the day before the arbitration hearing was to commence.
Thus, although Klosterman did not participate in an arbitration hearing
"on the merits" like Cady, he still participated in arbitration proceedings
for over a year. Klosterman's participation is analogous to conduct that the
Idaho Supreme Court found to constitute waiver in Hansen v. State Farm
Mut. Auto. Ins. Co.”
f. Waiver cannot be obtained under the law

The Defendant-Appellant knew that pleading or demanding arbitration was
futile when all he had was the rough draft of an unsigned contract. Defendant-
Appellant still plead the parties rough draft to advise the court of its existence. The
Defendant-Appellant then pled the parties’ contract 4 other times reminding the
court that some of the claims were arbitral while he waited for the Indonesian
government to verify the parties’ contract and the arbitrator to be appointed, a
prerequisite to demanding arbitration in the contracts governing law. Pleading
Arbitration prior to the contract’s verification and the Arbitrator’s appointment,
which arrived from Indonesia at the same time, would be futile at best since the

issues were so inextricably intertwined and could not be severable at that stage.

In Belke v. Merrill Lynch, Pierce, Fenner 693 F.2d 1023 (11th Cir. 1982)

the court held,

54
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 65 of 128
“The district court denied appellant's motion for arbitration and a stay,
holding that Merrill Lynch waived its right to arbitration by not raising the
issue at the commencement of the litigation. Acknowledging that arbitration
might have been impossible at the outset if arbitrable and non-arbitrable
claims were "inextricably intertwined," the district court declined to discuss
the "technicalities" of impossibility, or to determine whether severance
would have been impossible in the case before it. Rather, the court stated
that "[t]he correct thing for defendant to have done was to preserve its right
to arbitrate early in the suit .. . . It is not for the litigant to decide that had an
earlier motion to arbitrate been made it would surely have been denied and
thus was a futile gesture."

“Merrill Lynch appeals this denial of arbitration, arguing it did not waive
arbitration as its request for arbitration was timely made. It is appellant's
position that the law does not require the "futile gesture" of filing for
arbitration before claims become arbitrable, and that delay in filing
should be measured from the time of arbitrability. We agree.”

The district court recognized that delay alone is insufficient to constitute
waiver, but found attendant prejudice resulting from appellant's invocation
of the discovery mechanism prior to the motion for partial summary
judgment. Because we hold there was not delay on the part of Merrill Lynch
in filing for arbitration, we need not address the issue of prejudice. There
was no delay, therefore there could be no prejudice.

The Palmer Superior Court wrongly asserts that it is for the court to decide if the

procedural requirements are in place for the demand for arbitration. The Palmer

Superior Court further wrongly asserts that it is for the court to decide when actual

knowledge of a right to Arbitrate, when the demand is required and waiver are for

the court to decide. All of these are procedural preconditions to arbitration and

properly before the Arbitrator not the court.

In BG Grp. PLC v. Republic of Argentina 572 U.S. 25(2014) the court held,

55
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 66 of 128
1. A court of the United States, in reviewing an arbitration award made
under the Treaty, should interpret and apply “threshold” provisions
concerning arbitration using the framework developed for interpreting
similar provisions in ordinary contracts. Under that framework, the local
litigation requirement is a matter for 1202arbitrators primarily to interpret
and apply. *1202 Courts should review their interpretation with deference.
Po. _ -_, 188 L. Ed. 2d, at 227-234.

(a) Were the Treaty an ordinary contract, it would call for arbitrators
primarily to interpret and to apply the 4 local litigation provision. In an
ordinary contract, the parties determine whether *4 a particular matter is
primarily for arbitrators or for courts to decide. See, e.g., Steelworkers v.
Warrior & Gulf Nav. Co., 363 U. S. 574, 582, 80 S. Ct. 136, 4 L. Ed. 2d
1409. If the contract is silent on the matter of who is to decide a “threshold”
question about arbitration, courts determine the parties’ intent using
presumptions. That is, courts presume that the parties intended courts to
decide disputes about “arbitrability,” e.g., Howsam v. Dean Witter
Reynolds, Inc., 537 U. S. 79, 84, 123 S. Ct. 588, 154 L. Ed. 2d 491, and
arbitrators to decide disputes about the meaning and application of
procedural preconditions for the use of arbitration, see id., at 86, 123 S, Ct.
588, 154 L. Ed. 2d 491, including, e.g., claims of “waiver, delay, or a like
defense to arbitrability,” Moses H. Cone Memorial Hospital v. Mercury
Constr. Corp., 460 U.S. 1, 25, 103 S. Ct. 927, 74 L. Ed. 2d 765, and the
satisfaction of, e.g., “ 'time limits, notice, laches, [or] estoppel,’ Howsam,
537 U.S., at 85, 123 §. Ct 588, 154 224 L, *224 Ed. 2d 491. The provision
at issue is of the procedural variety. As its text and structure make clear, it
determines when the contractual duty to arbitrate arises, not whether there
is a contractual duty to arbitrate at all. Neither its language nor other
language in Article 8 gives substantive weight to the local court's 5
determinations on the *5 matters at issue between the parties. The litigation
provision is thus a claim- processing rule. It is analogous to other
procedural provisions found to be for arbitrators primarily to interpret and
apply, see, e.g.,ibid., and there is nothing in Article 8 or the Treaty to
overcome the ordinary assumption. Pp. ___-___, 188 L. Ed. 2d, at 228-
230.

56
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 67 of 128
a. Waiver by failure to plead arbitration and award
The Plaintiff-Appellee asserts waiver in her pleading cross-motion to stay
arbitration filed on May 5, 2020. (Ex 19) In support of her motion to stay an
ongoing arbitration the Plaintiff-Appellee alleges,

“First Defendant-Appellant waived his right to demand arbitration by failing to
raise this as an affirmative defense...”, (page 1)

“Mr. Green first waived his right to arbitrate when he failed to assert arbitration
as an affirmative defense in his answer as required by Alaska R. Civ. Pro. 8(c).”

(page 10),
Waiver cannot be obtained in this rule because it clearly calls for arbitration and

award. AND is a conjunctive word that requires both the arbitration and award to

be present to plead as an affirmative defense.

The Alaska Supreme Court ruled in Blood v. Kenneth Murray Insurance 68
P.3d 1251 (Alaska 2003) holding that;

 

“In Teamsters, we held that the Defendant-Appellant had waived its right to
demand arbitration by failing to plead an affirmative defense of arbitration as

required by Alaska Rule of Civil Procedure &( c),? by availing itself of discovery

procedures which were probably unavailable under arbitration, and by
»l0

delaying for over three years in raising the issue of arbitration.

9. 9 Alaska Civil Rule 8(c) provides: "In pleading to a preceding pleading, a
party shall set forth affirmatively .. . arbitration and award... ."

10.10 572 P.2d at 1174.

 

“The superior court read Teamsters to require Blood to plead arbitration in his
complaint or waive that remedy. In Teamsters we interpreted Rule 8(c) to
require a Defendant-Appellant seeking arbitration to raise that remedy as a

defense in its answer if it did not want to waive its right./ ! But more recently,

57
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 68 of 128
we explained in Loyal Order of Moose v. International Fidelity Insurance Co.
that "a demand for arbitration [is not] equivalent to the 1255affirmative

defense ‘arbitration and award.' nl2 *1255

11.11 Id. at 1173.

12.12 797 P.2d 622, 629 n. 16 (Alaska 1990); see also Victor v. State Farm
Fire Cas. Co., 795 F. Supp. 300, 304 n. 6 (D. Alaska 1992) (observing that
identical Federal Rule of Civil Procedure 8(c) "is limited to the situation
where a dispute has already been arbitrated and an award has been
obtained, not to situations where arbitration has not yet taken place").

 

“The superior court cited Hillman for the same principle as Teamsters. In
Hillman, we held that the Defendant-Appellant insurance company did not
waive its right to arbitrate the uninsured motorists claim. We ruled that a
Plaintiff-Appellee who initiates litigation in violation of an arbitration clause

cannot later claim waiver by the Defendant-Appellant. »13

Based on the clear ruling of the Alaska Supreme Court the Plaintiff-Appellee
cannot later claim waiver when they initiate litigation in violation of an arbitration
clause. The appeal before this court is exactly that, the Plaintiff-Appellee simply
filed for litigation in violation of her clear agreement to binding arbitration and

thus cannot later claim waiver of that same right.

13 758 P.2d at 1253.

“The superior court in the present case did not explain why it thought
Hillman supported its conclusion. Possibly it reasoned that if the insureds in
Hillman could not claim waiver of arbitration by the defense because the
Plaintiff-Appellees knowingly initiated litigation in violation of the
arbitration clause, then Blood, the insured in this case, could not oppose
waiver when he did the same thing. But claiming and opposing waiver raise
distinct issues. The insureds in Hillman could not claim waiver because
they had suffered no prejudice; whether Blood can successfully oppose a
claim that he waived arbitration turns largely on whether his actions in

58
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 69 of 128
pursuing his lawsuit unequivocally indicated a purpose to abandon his right
to arbitrate,” 14

See Wausau Ins. Cos. v. Van Biene, 86 P.2d 584, 588 (Alaska 1993).

“The holdings in Teamsters and Hillman did not require Blood to plead
arbitration in his complaint or be deemed to have forever waived that
remedy. “

In this present case the Defendant-Appellant has been trying to amend his
pleadings to include the parties’ contact and arbitration and award for months (this
is discussed in the following section) and the Palmer Superior Court has vigorously
and intentionally blocked the Defendant-Appellant’s efforts to amend the pleadings

based on the new evidence in the case.

In NUCLEAR INSTALLATION, ETC. v. Nuclear Services, 468 F. Supp. 1187

(E.D. Pa. 1979) stated,

“As this court explained in Vespe Contracting Co. v. Anyan Corp., 399 F.
Supp. 516 (E.D.Pa.1975): “Waiver of the right to arbitration is not to be
lightly inferred. Unless one's conduct has gained him an undue advantage
or resulted in prejudice to another, he should not be held to have
relinquished the right. The mere filing of a complaint or answer, without
resultant prejudice to the objecting party, will not justify a finding of
waiver.

 

Id., at 522 (citations omitted). In the instant case, NISCO took part in the
California litigation primarily in a defensive stance. NISCO properly
challenged the personal jurisdiction of the court and we find that such a
challenge does not constitute a knowing waiver. See Necchi Sewing Machine
Sales Corp. v. Carl, supra, 260 F. Supp. at 668. Similarly, we find that the

59
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 70 of 128
attempt to assert arbitration rights does not constitute a knowing
relinquishment of arbitration rights, see Network Cinema Corp. v.
Glassburn, 357 F. Supp. 169, 171 (S.D.N.Y. 1973), and that NISCO's filing
of a counter-claim is merely an attempt to protect its position. See Carcich
v. Rederi_A/B Nordie, 389 F.2d 692, 696 (2d Cir. 1968).”

The Palmer Superior Court has acted in clear violation of the rules of the
court and in the interest of justice in this matter. The Plaintiff-Appellee has acted in
clear violation of her obligation to binding arbitration. The Defendant-Appellant
has defended his position, sought preliminary orders and plead the parties’ contact
and arbitration and award continuously in this case when the evidence was finally

sent from Indonesian.

b. Waiver through discovery

In support of her motion to stay an ongoing arbitration the Plaintiff-Appellee
alleges,

“access to discovery not attainable though arbitration can also waive the
right to arbitration.” (Ex 19, page 11),

Plaintiff-Appellee makes no valid claim of any discovery that was obtained by
the Defendant-Appellant that was not available in arbitration, in fact the
Defendant-Appellant made no discovery request of the plaintiff prior to the
arbitrator’s appointment and the demand for arbitration was issued during the

interim/preliminary proceedings.

60
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 71 of 128
As of March 17, 2020, when the arbitrator was seated and ready to act there had
been no discovery instigated by either party except one deposition Plaintiff-
Appellee held deposing the Defendant-Appellant about the parties’ contract and
arbitration and the exchanging of some discovery exhibits, Plaintiff-Appellee had
only provided the Defendant-Appellant with approx. 20 documents in all. All of
this “discovery” would be available through binding arbitration as the parties had
contracted for.

The Palmer Superior Court issued its first pre-trial order on August 24, 2020
which gives the discovery, exhibit and trial brief deadlines.

The Plaintiff-Appellee’s argument fails again since there was virtually no
discovery obtained and the Plaintiff-Appellee is the one who initiated discovery
that was primarily about the parties’ contract, all of that discovery would be
available to the parties in arbitration.

The Defendant-Appellant filed his answer in April, 2019 with the information
he had available at the time. At the time Defendant-Appellant did not even
remember signing a marriage contract. Just 2 weeks later the Defendant-Appellant,
under doctors’ orders, was placed in strict isolation with three toddlers and a baby
until July 27, 2019 and was unable to go anywhere or do anything. Defendant-
Appellant was 250 miles from the Alaska property where his hard drives were

stored. The Defendant-Appellant’s domicile and family home are located in

61
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 72 of 128
Indonesia some 5,000 miles away and had no access to his legal documents. In late
August 2019 the Defendant-Appellant was reminded by Church officials in
Indonesia that all missionaries must have a marriage contract when they marry a
foreigner. The Defendant-Appellant wanted the court to be aware of the document
while he waited for the folks in Indonesia to search to find a signed copy of the
contract so he could see what the parties actually agreed to before he could present
the verified government document to the Palmer Superior Court.

On October 1, 2020 Plaintiff-Appellee deposed the Defendant-Appellant and
those facts were established on the record. Plaintiff-Appellee had full knowledge
of the contract and the required arbitration before a religious tribunal of “any and
all disputes” in Indonesian and simply made a calculated decision to try and force
litigation in violation of the international contact that calls for arbitration. The
Defendant-Appellant could not plead arbitration and award with a “supposed
contract’ or a “unsigned rough draft” because the court would have laughed the
Defendant-Appellant right out of court and ignored the pleading anyway.

Defendant-Appellant timely filed to the Palmer Superior Court immediately
upon learning of the contact and did again file the parties’ contract on September
17, 2019, September 2020, January 21, 2020, and then again on January 30, 2020.

Judge Woodman simply did nothing expecting if he ignored the parties’ contract it

62
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 73 of 128
would go away, or Judge Woodman never actually read any of the Defendant-
Appellant’s pleadings.

In March, 2019 Plaintiff-Appellee filed a new motion asking the court to hold all
of the Defendant-Appellant’s motions in abeyance, so she could finish her entire interim
case before the court dealt with the parties’ contractual relationship and agreements for
custody and property as Defendant-Appellant had filed the contract for the court’s action.
The court granted her request to hold ALL OF THE DEFENDANT’S MOTIONS IN
ABEYANCE against the opposition of Defendant-Appellant.

The morning of March 17, 2020 the Defendant-Appellant was able to have his
Alaska counsel look at the agreement and the arbitrator’s appointment and then
determine what his rights were and what to do next.

Now the question is not about arbitration but rather about how that right relates
to the case at hand and when that right was known and when it could be pled to the
court and what the Defendant-Appellant can seek for the court prior to the
arbitrator’s appointment and the arbitrator being seated and ready to act.

Under Alaska Law the Defendant-Appellant has the right to seek
interim/preliminary orders until the arbitrator was appointed and ready to act.

AS 09.43.350. Provisional Remedies.

Before an arbitrator is appointed and is authorized and able to act, the

court, upon application of a party to an arbitration proceeding and for
good cause shown, may enter an order for provisional remedies to protect

63
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 74 of 128
the effectiveness of the arbitration proceeding to the same extent and under
the same conditions as if the controversy were the subject of a civil action.

On March 27, 2020 the Defendant-Appellant, through counsel, immediately
notified the court of the arbitrator’s appointment he had just received and
proceeded to issue the demand for arbitration as required by law.

There can be no finding of waiver when the Defendant-Appellant is forced to
defend a suit filed against him and wait until the newly discovered evidence can be
obtained and verified as a government document and in the case of an Indonesian
arbitration the Defendant-Appellant cannot demand arbitration until the arbitrator
has been appointed and is ready to act. The Defendant-Appellant made the demand
for arbitration within 2-weeks of receiving the verified contract and appointment of

the arbitrator from Indonesia.

c. Prejudice
In the Plaintiff-Appellee’s pleadings she claims prejudice but states no factual
basis for the court to find prejudice. The Plaintiff-Appellee motion states,

“Here, Ms. Green would be severely prejudiced. Not only has she presented her
case in chief, but she has had to respond to copious motions.” (Ex. 19, page 12)

“Such a one-sided agreement would never be enforced in any court of law since
it is unconscionable. The determination that a contract...is or is not
unconscionable made in light of process, purpose, and effect.” “The total
windfall bestowed on Mr. Green in the alleged agreement in light of setting,
purpose, and effect is unconscionable.” (Ex. 19, page 12)

64
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 75 of 128
This is the basis for the second point found in Judge Woodman’s statement on
page 6, second to last sentence from the bottom when Judge Woodman states; “it
would prejudice Plaintiff-Appellee to now compel arbitration.” (Ex. 36)
Defendant-Appellant has already dealt at length that there is no prejudice to
Plaintiff-Appellee as the court claims, and worse yet Plaintiff-Appellee’s actions
are in violation of her responsibilities under the law. In addition, the threshold of
prejudice is not a matter of stating or claiming it, it is a matter that must be proven
by the standards set out by the Supreme Court of the United States and other case
law.

Plaintiff-Appellee fails to establish any basis for prejudice in her pleadings
before the Palmer Court. The Plaintiff-Appellee only suffers from her own self-
inflicted wounds.

Judge Woodman cites case law improperly to justify his finding of waiver;
Judge Woodman cites:

In Martin v. Yasuda United States Court of Appeals, Ninth Circuit. Jul 21, 2016
829 F.3d 1118 (9" Cir. 2016) held;

“The court held that prejudice must establish three elements based on federal
case law; To prove prejudice, [Plaintiff-Appellee] must show more than “self-
inflicted” wounds that they incurred as a direct result of suing in federal
court contrary to the provisions of an arbitration agreement.” Fisher , 791
F.2d at 698 ; see also Richards , 744 F.3d at 1074-75. “In contrast, in order to
establish prejudice, [Plaintiff-Appellee] must show that, as a result of
Defendant-Appellant’s having delayed seeking arbitration, they have incurred

65
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 76 of 128
costs that they would not have otherwise incurred,” see Van Ness Townhouses
, 862 F.2d at 759

 

First, the Defendant-Appellant did not delay. Plaintiff-Appellee has incurred no
costs in her forced litigation (Plaintiff-Appellee is receiving volunteer no-cost legal
services) and any of her self-inflicted wounds are exactly that, completely self-
inflicted by her unclean hands in forced litigation in violation of her international
contracted agreement to arbitrate “any and all disputes”.

The Defendant-Appellant had not started his litigation or admitted even one
exhibit until the court forced the Defendant-Appellant on July 22, 2020 under
Judge Woodman’s direct threat of issuing an immediate finding of default. The
Defendant-Appellant’s sole participation in the litigation was to preserve his rights
under the law and seek interim/preliminary matters until the arbitrator was seated
and ready to act.

The claim of waiver is further addressed in the Defendant-Appellant’s
pleadings and case law found in the arbitration section in the Defendant-
Appellant’s pleading.

The Plaintiff-Appellee actually never argued waiver and never provided the
court with any real evidence of waiver or prejudice in this case.

In Yasuda the 9 Circuit Court establishes a three-prong test to determine

 

waiver. Plaintiff-Appellee has never alleged any of the three elements required to

66
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 77 of 128
claim waiver. Furthermore, in the Martin v Yasuda case they were 18 months into
the litigation and during a court pre-trial conference the Superior Court
Judge specifically asked if Yusada, the Defendant-Appellant, if their intent
was to proceed with trial on the merits or did, they intend to invoke the
arbitration clause. At that pre-trial conference Yusada responded they had not
decided on the issue of arbitration. Then that court further instructed Yusada
that they would need to make that decision within a few weeks because
proceeding past then would create a waiver of the right to arbitration. When
Judge Woodman cites this case, it is so far removed from our case the 9" circuit’s
ruling cannot be applied to the Palmer Case because the elements in the Yusada
proceedings are so far removed and different.

Judge Woodman never held a pre-trial conference. He refused to acknowledge
the Defendant-Appellant’s pleadings of the parties’ contract. Judge Woodman
never advised the Defendant-Appellant of his right to seek arbitration. Judge
Woodman issued the pre-trial notice with pre-trial deadlines on August 22, 2020
which is 11 months after the Defendant-Appellant first pled the parties’ contract to
the court and 6 months after the notice of the arbitrator’s appointment was pled to
the court and 3 months after the Indonesian Arbitration was completed and the
final award was issued. Judge Woodman never counseled Defendant-Appellant in

open court of his options of arbitration v. litigation, the Defendant-Appellant had

67
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 78 of 128
no actual knowledge of his right to arbitration in this matter until the arbitrator was
appointed out of Indonesia the contracting country and he received the
appointment and verified government contract via DHL on March 17, 2020. (Ex.
6) Under Indonesia rules you cannot demand arbitration until after the arbitrator
has been appointed. In fact, Judge Woodman refused to even talk about the
contract provided by the Defendant-Appellant by blocking all of his pleadings
about the parties’ contract since September 2019.

Plaintiff-Appellee included the parties’ contract in her exhibit list and filed it
with the court in October 2019. Judge Woodman did nothing to advise the
Defendant-Appellant of his rights to arbitration vs litigation.

Defendant-Appellant has been denied his right to due process, as guaranteed
under the United States Constitution and the United States Treaties in the
proceedings before Judge Woodman. For additional abuses of power during this
“forced litigation please see the Defendant-Appellant’s memorandum. (Ex. 48, 49)

In addition to that Judge Woodman fails to recognize that a contract negotiated,
formed, executed and filed with a foreign government, under Indonesian law
places exclusive jurisdiction in that country’s arbitration system and the US
Supreme Court in Scherk v Alberto stops the Plaintiff-Appellee from international
forum shopping. The only place this contract can be adjudicated is in Indonesia

under Indonesian law. The Alaska Superior Court cannot gain subject matter

68
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 79 of 128
jurisdiction of an International Indonesian Foreign Contract when the patties agree

to binding arbitration in that country under their laws.

In NUCLEAR INSTALLATION, ETC. v. Nuclear Services, 468 F. Supp. 1157

(ELD. Pa, 1979),

“NSC argues that it was prejudiced by the passage of time and by the costs
of opposing NISCO's motions. The Court's response is two-fold. First, NSC
initiated the California action in violation of its contractual agreement. It
cannot properly claim that it was prejudiced by NISCO's challenge to the
jurisdiction of the court.”

g. Plaintiff-Appellee’s unclean hands

Plaintiff-Appellee moved the court to hold all of Defendant-Appellant’s
pleadings in abeyance when the Court ordered it would address the issues at the
next hearing. Judge Woodman refused to hear the Defendant-Appellant’s pleadings
at the next hearing even though it was previously ordered by the court. The
Defendant-Appellant’s objected to holding all of the Defendant-Appellant’s
motions in abeyance, pleading the parties’ contract yet again. Even with this Judge
Woodman completely ignored the pleadings and held all of the Defendant-
Appellant’s motions in abeyance to the inappropriate benefit of Plaintiff-
Appellee’s forced litigation tactics. This essentially stopped the Defendant-

Appellant from arguing to the court the parties’ contract.

69
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 80 of 128
The Alaska Supreme Court has already ruled that a person like this Plaintiff-
Appellee cannot later claim waiver when that person who is represented by counsel
and merely makes a calculated decision to pursue litigation in violation of an
agreement to arbitrate. (*See case law brief Plaintiff-Appellee cannot claim
waiver). This should be enough for the Defendant-Appellant to prevail in this
appeal.

Defendant-Appellant’s motion to compel arbitration also became mute when
Plaintiff-Appellee filed with the Palmer Superior Court for an extension of time to
file her opposition and then entered an appearance in arbitration and raised some
arguments and also filed for an extension of time to file her brief and exhibits.
Plaintiff-Appellee’s stated reason for the extension of time in the arbitration was
COVID-19 related issues. The arbitrator granted the extension of time for Plaintiff-
Appellee. It was only after Plaintiff-Appellee received the arbitrator’s partial final
award that Plaintiff-Appellee then decided to file in the Palmer Court to stay
arbitration. Plaintiff-Appellee was forum shopping again to see if she could get a
better deal in arbitration.

Plaintiff-Appellee filed in Palmer Superior Court to following her plan to use the
children as hostages or bargaining tool to gain a highly prized possessing, namely
the green card and a pathway to American citizenship. This court can see form

Exhibit 50, the Plaintiff-Appellee’s clear plan to set up Defendant-Appellant and

70
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 81 of 128
the children for her end game...a green card. In Exhibit 51, the Defendant-
Appellant outlies the immigrating scam, and the physical abuse to the children by

Plaintiff-Appellee to gain the prized green card.

h. The Palmer Superior Court’s unclean hands

Judge Woodman in his footnote #2 claims the following trial dates incorrectly:

July 8, 2019 the hearing was continued because all of the parties 4 children (all
under age 4) had contracted a highly infectious and transmittable virus. (note
Plaintiff-Appellee refused to even visit the children for over 77 days while they
were sick),

The February 18, 2020 the hearing was continued by the court so the court
could take up other matters between the parties.

March 17, 2020 was continued by the court when the Plaintiff-Appellee failed
to show up in person for the hearing. So, the record in Judge Woodman’s order is
again incorrect at best. And the Defendant-Appellant never presented any evidence
in the Palmer Superior Court litigation, he merely defended his contractual nght
against the forced litigation conducted by the Plaintiff-Appellee. The Defendant-
Appellant never sought a final judicial judgment from the Palmer Superior Court.
Defendant-Appellant never began any litigation of his claims to the Palmer

Superior Court before the Arbitrator was seated and ready to act.

71
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 82 of 128
Judge Woodman’s bias and abuse of discretion of power has been clearly
outlined throughout this case. Judge Woodman’s orders and his order denying
reconsideration of arbitration is at best a skewed version of truth to give credence
to his unlawful orders in this case denying Defendant-Appellant’s International
foreign contracted right to arbitration. Further Judge Woodman violates the
Alaskan Statues and also cites case law with no relevance to the parties’ case or the
court record. Judge Woodman never counseled Defendant-Appellant of his right to
demand arbitration and in fact Judge Woodman has done his best to sweep the
issue under the carpet so he can keep control. Judge Woodman so graciously put it
at the brief March 2020 hearing when Defendant-Appellant’s counsel asked the
judge to adjust the interim custody schedule in favor of Defendant-Appellant to
protect the children, Judge Woodman in essence said; “I am not prepared to do that
at this time. Defendant-Appellant needs to learn to obey my orders.” Judge
Woodman uses helpless innocent and defenseless children as a tool to force parents
into obedience of his every wish and demand. Judge Woodman has been and is
now holding Defendant-Appellant’s children as hostages to “teach me [the

Defendant-Appellant] a lesson”.

Judge Woodman’s order also fails to cite that the Judge held a motion to strike
the Defendant-Appellant memorandum and affidavit in support of his counter

claims from the record for 7 months before issuing a ruling. Shortly after that

72
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 83 of 128
ruling the Defendant-Appellant filed a motion for reconsideration of that order and
the court again held that motion for several months and then denied it citing that
Judge Woodman could strike any pleading wanted to, even if it destroyed the
integrity of Defendant-Appellant’s pleadings and his case. The Defendant-
Appellant realized that Judge Woodman ignored his pleadings and the parties’
Indonesian contract and the binding arbitration clause in the case before him so
adamantly that pleading the parties’ contract further was of no value because Judge
Woodman’s continued bias was so evident. \Judge Woodman at the September 2,
2020 hearing on the numerous motions to dismiss with prejudice even asked Mr.
Green that if he tough simply pleading the contract was somehow enough for the
court to act on it. This indicates that the Palmer Superior Court judge intentionally
ignored the Defendant-Appellant’s repeated pleadings of the parties’ Indonesian
contact for Indonesian arbitration in this case.

The court delayed the proceedings several times by scheduling the parties’ next
hearing sometimes months later therefore stopping the Defendant-Appellant from
addressing the issue in the Palmer Superior Court. From April 2019 until October
2019 the court did not schedule any hearings. Then from November 2019 until July
2020 there were no hearings in the Palmer Superior Court case. In all the court

delayed the case over 15 months between the answer being filed and the motion to

73
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 84 of 128
dismiss for lack of subject matter jurisdiction was filed by the Defendant-Appellant
in this case. Only one-half day hearing was held during those delays by the court.

Judge Woodman’s denial order then states that the Defendant-Appellant filed 17
motions in this case. That is also a misleading statement by Judge Woodman. Let’s
identify those individual pleadings and their purposes.

The Defendant-Appellant knows of; 4 motions for reconsideration of abusive
court orders, and 10 interim/preliminary motions to protect the children from
continued physical child abuse, neglect, or because of the medical needs of the
children had not been met by the Plaintiff-Appellee.

This court should note that the Palmer Superior Court is permitted by statutory
authority to receive, hear and issue interim/preliminary motions and issue
interim/preliminary orders until an arbitrator has been appointed and is ready to
act. See the Alaska Revised Arbitration Act AS 9.43.350, and

There were 5 procedural motions because of the court’s continual delays
Then Judge Woodman states in his order that “even though the court had not ruled
on the Defendant-Appellant’s motion to compel arbitration...”. On September 2,
2020 in Judge Woodman oral findings he states, “you did not have my permission
to begin arbitration in the first place.” When. does an American Citizen need
‘permission’ to exercise his contractual rights that are gained by an international

contract?

74
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 85 of 128
This is where the court grossly errors and has further abused its discretion of
power. Arbitration is a matter of contractual right. A right contracted by the
parties’, the right to arbitrate, is not gained by the Palmer Superior Court's
“permission”.

Defendant-Appellant already had the right to arbitration and the Plaintiff-
Appellee gave up her right to file for litigation. She gave up her right to file in the
United States court’s, she gave up her right to file in any court or in any other
country than Indonesian the contracting country. The Palmer Superior Court
doesn’t give “permission” to a contracted right according to the Supreme Court of
the United States and Federal Law. Even Alaska State law does not support this
idea that the court gives “permission to arbitrate” in a private court contracted and
agreed beforehand by the parties. Indonesian law also has no provision for a party
to a contract with a binding arbitration clause requiring the courts “permission” to
arbitrate. The process of compelling arbitration is a statutory provision to ensure
that binding arbitration clauses are upheld in our courts and the court in Indonesia.
The statutes cannot be read to require “permission” from the courts to begin
binding arbitration of “any and all disputes” as the parties’ contract requires.

The only reason the Defendant-Appellant moved the Palmer Superior Court

to compel the Plaintiff-Appellee to arbitration at all was so that both cases (the

75
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 86 of 128
Indonesian and Alaska case) could be arbitrated at the same time and the Plaintiff-
Appellee had not made an appearance in the Indonesian Arbitration at that time.

The contractual agreement to arbitrate in a foreign contract limits the US
Court’s jurisdiction. When there is a question of an agreement to arbitrate in a US
contract the court’s only statutory function is to decide if an agreement to arbitrate
exists. Then the court is limited by the applicable statutes to compel arbitration.
However as soon as the Plaintiff-Appellee raises the issue that the entire contract is
unconscionable then the entire matter must be referred to the arbitrator, not the
court. (case law). The court also is authorized to issue interim orders to protect the
status quo until the arbitrator is seated and ready to act. Once the arborator is ready
to act the court is divested of all jurisdiction until the arbitration proceedings are
complete.

Judge Woodman makes the assertion in his order that Defendant-Appellant
filed an amended motion to compel arbitration on April 13, 2020, Defendant-
Appellant can’t find this filing in the court record and has no knowledge of any
such filing.

The court order identifies that the arbitrator held a hearing on April 17, 2020
which it did. The court Order states that, “this court had not ruled on Defendant-
Appellant’s motion to compel arbitration...”. The Arbitration appointment

originated in Indonesia and the parties’ contract was written, signed and filed with

76
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 87 of 128
the Indonesian government, and is governed under Indonesian law. Indonesian
rules set the schedule and dictate the process of arbitration for an Indonesian
Contact, not the Palmer Superior Court. The Arbitrator does not need “permission’
from the Palmer Superior Court to do anything, the arbitrator and the arbitration
secretary were both appointed under Indonesian law for an Indonesian contract and
the appointed Arbitrator operates under that rule of law and is not subject to the
Palmer Superior Court.

Next Judge Woodman gives a detail of the motion practice related to the
arbitration and requested stay and reconsideration. What Judge Woodman doesn’t
tell in his order is that the Defendant-Appellant filed to compel arbitration on April
7, 2020 and the Plaintiff-Appellee filed for an extension of time to respond and did
not file her motion to stay arbitration until after she has made an appearance and
participated in the arbitration proceedings. Weeks later when the Plaintiff-
Appellee didn’t like the arbitrators partial final award, Plaintiff-Appellee filed in
the Alaska Superior Court to stay the International Indonesian arbitration. Plaintiff-
Appellee did not petition the Palmer Superior Court to stay arbitration until May 5,
2020, 10 days after receiving the arbitrator’s partial final award.

The other thing Judge Woodman does not mention in his order is that he
violated the Alaska laws and did not give the Defendant-Appellant a chance to

respond to Plaintiff-Appellee’s false allegations in her “cross-motion to stay

77
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 88 of 128
arbitration”. This is an ongoing theme with Judge Woodman. He has denied the
Defendant-Appellant’s legal right to respond to pleadings multiple times, always
favoring the Plaintiff-Appellee and showing his bias. There is no way any
reasonable person could find Judge Woodman as an “impartial trier of facts”.

Also, the Palmer Superior Court’s order mentions the Plaintiff-Appellee’s
“notice of accelerated timeline” on May 14, 2020. This is another one of the
Plaintiff-Appellee’s games of trickery and deceit in the Palmer Superior Court
proceedings. Defendant-Appellant’s counsel requested the arbitrator to offer a
more relaxed time schedule so Plaintiff-Appellee had more time to decide on legal
representation and to file her paperwork. The arbitrator actually gave the Plaintiff-
Appellee more time that she was not entitled to according to the law. Plaintiff-
Appellee filed her ‘notice’ to the court using deception and deceit. But it is easy to
see the court never actually read the Defendant-Appellant’s pleadings in this case,
because a wise and impartial judge would not have been so easily deceived.

Judge Woodman did move swiftly to stay arbitration, violating both the
Alaska Laws, the Federal Law, numerus case law and even violating the United
States Constitutional rights of the Defendant-Appellant again. Judge Woodman
first cites his authority under AS 09.43.020(a), that arbitration should not have
begun until the court ruled on Defendant-Appellant’s motion to compel arbitration.

If arbitration is a right, then the Defendant-Appellant does not have to wait for a

78
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 89 of 128
court to rule on his right, a right is asserted and not a privilege gained by
permission from the court or that the court can interfere with.

The second statute Judge Woodman relies on to stay the ongoing arbitration
proceeding is AS 09.43.020(b). Judge Woodman quotes stating; “the court may
stay an arbitration proceeding commenced or threatened on a showing that there is
no agreement to arbitrate.”

We must stop at this point in the court’s analysis. If nothing else the
Defendant-Appellant has raised before this point matters, this is the crux that
requires this court to reverse Judge Woodman’s entire order. Neither of these
statutes have anything to do with the parties’ contract!

Judge Woodman is either unaware or doesn’t care that the Alaska Legislature
enacted the Revised Arbitration Act in response to the United States Supreme
Court’s decision in 2005 strengthening and changing the national policy favoring
arbitration, limited the courts involvement in an active arbitration and that the
handling of arbitration as a matter of right. The Palmer Superior Court does not
have any statutory authority to stay and arbitration proceedings under Alaska Law.
Under Federal Law the court also lacks statuary authority to stay an ongoing
arbitration proceeding. Judge Woodman in his ruling clearly states that Defendant-
Appellant has a right to arbitration and the Revised Arbitration Act prevents the

court from interfering.

79
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 90 of 128
The Alaska Legislature enacted the Revised Arbitration Act in 2007 and it
specifically states in AS 09.43.300; (a) AS 09.43.300 - 09.43.595, that govern an
agreement to arbitrate made on or after January I, 2005.

Simply put, Judge Woodman is wrong and uses outdated legislation that has
no relevance or authority for contracts dated after January 1, 2005. The parties’

contract is dated August 2014.

AS 09.43.340

“(a) On application of a person showing an agreement to arbitrate and
alleging another person's refusal to arbitrate under the agreement,

(1) if the refusing party does not appear or does not oppose the application,
the court shall order the parties to arbitrate; and

(2) if the refusing party opposes the application, the court shall proceed
summarily to decide the issue and order the parties to arbitrate unless it
finds that there is no enforceable agreement to arbitrate.”

AS 09.43.330

“(q) An agreement contained in a record to submit to arbitration an existing
or subsequent controversy arising between the parties to the agreement is
valid, enforceable, and irrevocable except upon a ground that exists at law
or in equity for the revocation of a contract, and except as provided by (b) of
this section.

“(c) The court shall decide whether an agreement to arbitrate exists or a
controversy is subject to an agreement to arbitrate.

“(d) An arbitrator shall decide whether a condition precedent to
arbitrability has been fulfilled.

“(e) If a party to a judicial proceeding challenges the existence of, or claims
that a controversy is not subject to, an agreement to arbitrate, the
arbitration proceeding may continue pending final resolution of the issue
by the court, unless the court otherwise orders.”

80
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 91 of 128
9 U.S. Code § 4.

“4 party aggrieved by the alleged failure, neglect, or refusal of another to
arbitrate under a written agreement for arbitration may petition any United
States district court which, save for such agreement, would have jurisdiction
under title 28, in a civil action ..., for an order directing that such
arbitration proceed in the manner provided for in such agreement. Five

days’ notice in writing of such application shall be served upon the party in
default.”

This court should immediately overturn this abusive judge orders and
reprimand him in a meaningful way.

Federal law supersedes state law under the Supremacy Clause.

Neither the Federal Arbitration Act nor the Convention for the Recognition and
Enforcement of Foreign Arbitral Awards has a provision to stay an ongoing
International Foreign arbitration, for any reason. The only option for the court is,
after arbitration is complete, to confirm the award unless one of the six enumerable
defenses is successfully brought to stop the confirmation of the foreign award.
Plaintiff-Appellee has never raised any of the required defenses.

Judge Woodman’s Order further states, “that Plaintiff-Appellee in her motion to
stay arbitration alleges the lack of an agreement to arbitrate the divorce and
custody.” Judge Woodman did not permit the Defendant-Appellant an opportunity
that is required by the Alaska Statues to file an opposition to Plaintiff-Appellee’s
motion and show that Plaintiff-Appellee had clearly misled the court. The

Defendant-Appellant’s right to file an opposition, especially when Plaintiff-

81
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 92 of 128
Appellee raises new issues and arguments, it a matter of nght. Judge Woodman
violated the Defendant-Appellant’s rights again.

This court can see from the “Plaintiff-Appellee’s cross motion to stay
arbitration”, that she raises several issues; 1. Plaintiff-Appellee raises an issue that
there is no agreement to arbitrate. She cites a case law where a party failed to
provide the court with a page of the agreement...thus the court determined that that
page was necessary to determine the totality of the arbitration clause. This is
simply not the case; the Defendant-Appellant provided the Palmer Superior Court
the entire contract with all three arbitration clauses are clearly visible and
complete. 2. Plaintiff-Appellee further alleges; “That the assignment of the
arbitrator would be unconscionable” 3. Plaintiff-Appellee also falsely assert’s that
custody and property are not a part of the agreement to arbitrate. This argument
fails because the main arbitration clause states; “any and all disputes” custody and

property are included in this broad and all-inclusive language.

Defendant-Appellant dealt with all of these false allegations in his opposition
but the court never looked at either of the pleadings because Judge Woodman ruled
before the Defendant-Appellant’s pleading was filed. Judge Woodman denied the

Defendant-Appellant his right of due process during this ‘trial’ several times.

82
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 93 of 128
This court can review all of the Defendant-Appellant’s case law and argument’s
defeating every piece of case law in Defendant-Appellant’s motion for
reconsideration. (Ex. 10)

In interpreting the Federal Arbitration Act_Sussex_v. U.S. Dist. Court for the
Dist. of Nev. (In re Sussex) 781 F.3d 1065 (9th Cir. 2015) the 9* Circuit Court of
Appeals has held,

“q district court’s authority is generally limited to decisions that bookend the
arbitration itself. Before an arbitration begins, the district court has the
authority to determine whether there is a valid arbitration agreement between
the parties, and if so, whether the current dispute is within its scope.” In re
Sussex, 781 F.3d 1065, 1071 (9" Cir. 2015). The Act “does not suggest that a
court could otherwise intervene before a final award is made,” id. At 1071-72
at which point, “the parties may petition the district court to affirm the award,
or to vacate, modify, or correct it,“ id. At 1072. (citing (USC 9-11). Thus’,
judicial review prior to the rendition of a final award should be indulged, if at
all, only in the most extreme cases.”

 

 

In First Options of Chicago, Inc. v. Kaplan 514 U.S. 938 (1995) ° 115 S. Ct. 1920
stated,

“The answer to the narrow question whether the arbitrators or the courts
have the primary power to decide whether the parties agreed to arbitrate a
dispute's merits is fairly simple. Just as the arbitrability of the merits of a dispute
depends upon whether the parties agreed to arbitrate that dispute, see, e.g.,
Mastrobuono y. Shearson Lehman Hutton, Inc., ante, at 52, so the question "who
has the primary power to decide arbitrability" turns upon whether the parties
agreed to submit that question to arbitration. If so, then the court should defer to
the arbitrator's arbitrability decision. If not, then the court should decide the
question independently. These two answers flow inexorably from the fact that
arbitration is simply a matter of contract between the parties. Pp. “ 939 942-
943.*939

83
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 94 of 128
In this case the parties’ arbitration clause is very broad and specifically states;
“any and all disputes”, since arbitrability is a ligament dispute between the parties
and not the court the broad arbitration clause would include any dispute of

arbitrarily, thus leaving the question to the arbitrator not the court to decide.

Without statutory authority and in clear violation of the 9" Circuit Courts ruling
Judge Woodman interfered in an ongoing International foreign arbitration
proceeding. In actual fact the Indonesian Arbitration was completed on May 17,
2020 and at that point the award cannot be interfered with by the Alaska Superior
Court at all. The US Courts don’t have jurisdiction over foreign governments,

foreign contracts and absolutely no authority of foreign arbitrations in progress.

84
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 95 of 128
A. Standard Of Review
A dismissal with leave to amend is reviewed de novo. See Kennedy v.
Southern California Edison, Co., 268 F.3d 763, 767 (9th Cir. 2001); Sameena Inc.

v. United States Air Force, 16 F.3d 1148, 1151 (9th Cir. 1998).
1. Dismissals

Venue. See Mevers v. Bennett Law Offices, 238 F.3d 1068, 1071 (9th Cir.
2001).

Ripeness. See Manufactured Home Communities Inc. v. City of San Jose,
420 F.3d 1022, 1025 (9th Cir. 2005); Ventura Mobilehome Cmty. Owners Assn v.
City of San Buenaventura, 371 F.3d 1046, 1050 (9th Cir. 2004).

Feres doctrine. See Bowen v. Oistead, 125 F.3d 800, 803 (9th Cir. 1997).

Subject matter jurisdiction. See Prather v. AT&T, Inc., 86 F.3d 1097,
1102 (9th Cir.), cert. denied, 137 S. Ct. 2309 (2017); Maronyan v. Toyota Motor
Sales, USA, Inc., 658 F.3d 1038, 1039 (9th Cir. 2011); BNSF Ry. Co. v. O'Dea,
572 F.3d 785, 787 (9th Cir. 2009); Nuclear Info. & Res. Service v. United States
Dep’t of Transp., 457 F.3d 956, 958 (9th Cir. 2006); Luong v. Circuit City Stores,
Inc., 368 F.3d 1109, 1111 n.2 (9th Cir. 2004).44 Note that the court’s factual
findings relevant to its determination of subject matter jurisdiction are reviewed for

clear error. See Kingman Reef Atoll Invs., LLC v. United States, 541 F.3d 1189,

85
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 96 of 128
1195 (9th Cir. 2008); United States v. Peninsula Communications, Inc., 287 F.3d
832, 836 (9th Cir. 2002).

Res judicata. See Furnace v. Giurbino, 838 F.3d 1019, 1023 n.1 (9th Cir.
2016), cert. denied, 137 S. Ct. 2195 (2017); Maldonado v. Harris, 370 F.3d 945,
949 (9th Cir. 2004); Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002).

Dismissal on the pleadings pursuant to Rule 12(c) is reviewed de
novo. See Lyon v. Chase Bank USA, NA, 656 F.3d 877, 883 (9th Cir.

2011); Peterson v. California, 604 F.3d 1166, 1169 (9th Cir. 2010); Fairbanks
North Star Borough v. United States Armv Corps of Eng’rs, 543 F.3d 586, 591 (9th

Cir, 2008); Dunlap v. Credit Protection Ass’n LP, 419 F.3d 1011, 1012 n.1 (9th

Cir. 2005) (per curiam).

2. Subject Matter Jurisdiction

The existence of subject matter jurisdiction is a question of law reviewed de
novo. See Bishop Paiute Tribe v. Invo Cty., 863 F.3d 1144, 1151 (9th Cir.
2017); Atwood v. Fort Peck Tribal court Assiniboine, 513 F.3d 943, 946 ( 9th Cir.
2008): Coyle v. P.T. Garuda Indonesia, 363 F.3d 979, 984 n.7 (9th Cir.
2004); United States v. Peninsula Comm., Inc., 287 F.3d 832, 836 (9th Cir.
2002).46 The district court’s findings of fact relevant to its determination of

subject matter jurisdiction are reviewed for clear error. See Prather v. AT&T, Inc.,

86
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 97 of 128
86 F.3d 1097, 1102 (9th Cir.), cert. denied, 137 S. Ct. 2309 (2017); Coyle, 363

 

F.3d at 984 n.7: Schnabel v. Lui, 302 F.3d 1023, 1029 (9th Cir. 2002); Peninsula
Comm., 287 F.3d at 836.

The existence of subject matter jurisdiction under the Foreign Sovereign
Immunities Act is a question of law reviewed de novo. See Gupta v. Thai Airways,
Int'l, Ltd., 487 F.3d 759, 765 (9th Cir. 2007). 44

Likewise, the district court’s decision whether there is subject matter
jurisdiction is reviewed de novo. See Gingery v. City of Glendale, 831 F.3d 1222,
1226 (9th Cir. 2016), cert. denied sub nom. Mera v. City of Glendale, Cal., 137 S.
Ct. 1377 (2017); Atwood v. Fort Peck Tribal Court Assiniboine, 513 F.3d 943, 946
(9th Cir. 2008); Schnabel v. Lui, 302 F.3d 1023, 1029 (9th Cir. 2002). The district
court’s factual findings on jurisdictional issues are reviewed for clear
error. See Amphastar Pharm. Inc. vy. Aventis Pharma SA, 856 F.3d 696, 703 n.9

(9th Cir. 2017); Schnabel, 302 F.3d at 1029.

Arbitration

“The district court’s decision to grant! or deny! a motion to compel
arbitration is reviewed de novo.” Bushley v. Credit Suisse First Boston, 360 F.3d
1149, 1152 (9th Cir. 2004). Whether a party defaulted in arbitration is a question

of fact reviewed for clear error. See Sink v. Aden Enter., Inc., 352 F.3d 1197, 1199

87
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 98 of 128
(9th Cir. 2003). Whether a party should be compelled back to arbitration after
default is reviewed de novo. See id. at 1200.

The decision of the district court concerning whether a dispute should be
referred to arbitration is a question of law reviewed de novo. See Dean Witter
Reynolds, Inc. v. Byrd, 60 U.S. 213, 218 (1985) (Arbitration Act, by its terms,

leaves no place for the exercise of discretion by a district court); Simula, Inc. v.

 

Autoliv, Inc.,.175 F.3d 716, 719 (9th Cir. 1999) (same). Nevertheless, “questions of
arbitrability must be addressed with a healthy regard for the federal policy favoring
arbitration.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1,
24 (1983)4 Note that underlying factual findings are reviewed for clear
error. See Cape Flattery Ltd. v. Titan Maritime, LLC, 66 F.3d 914, 917 (9th Cir.
2011); Ticknor v. Choice Hotels Int’l, Inc., 265 F.3d 931, 936 (9th Cir. 2001).

The validity and scope of an arbitration clause is reviewed de
novo. See Cape Flatterv Ltd., 66 F.3d at 917; Comedy Club, Inc. v. Improv West
Assoc., 553 F.3d 1277, 1284 (9th Cir. 2009); Moore v. Local 569 of Int'l Bhd. of
Elec. Workers, 53 F.3d 1054, 1055 (9th Cir. 1995). Whether a party has waived its
right to sue by agreeing to arbitrate is reviewed de novo. See Kummetz v. Ti ech
Mold, Inc... 152 F.3d 1153, 1154 (9th Cir. 1998). The meaning of an agreement to
arbitrate is a question of law reviewed de novo. See Wolsey, Ltd. v. Foodmaker,

Inc., 144 F.3d 1205, 1211 (9th Cir. 1998). The district court’s decisions about the

88
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 99 of 128
arbitrability of claims is reviewed de novo. See Tompkins v. 23andMe, Inc., 840

F.3d 1016, 1021 (9th Cir. 2016).

 

Confirmation! or vacation™ of an arbitration award is reviewed de
novo. See First Options, Inc. v. Kaplan, 514 U.S. 938, 948 (1995); New Regency
Productions, Inc., v. Nippon Herald Films, Inc., 501 F.3d 1101, 1105 (9th Cir.
2007); see also Poweragent v. Electronic Data Systems Corp., 358 F.3d 1187,
1193 (9th Cir. 2004) (noting review of the award is “both limited and highly
deferential”).04

The Supreme Court has stated that “ordinary, not special standards” should
be applied in reviewing the trial court’s decision upholding arbitration
awards. See First Options. 514 U.S. at 948. Nonetheless, a labor arbitrator’s
award is entitled to “nearly unparalleled degree of deference.” See Teamsters
Local Union 58 v. BOC Gases, 249 F.3d 1089, 1093 (9th Cir. 2001) (internal
quotation omitted); Grammer v. Artists Agency, 287 F.3d 886, 890 (9th Cir.
2002). Courts must defer “as long as the arbitrator even arguably construed or
applied the contract.” See Teamsters Local Union 58, 249 F.3d at
1093 (quoting United Paperworkers Int’l Union v. Misco, Inc., 484 U.S. 29, 38
(1987)).04

An arbitrator’s factual findings are presumed correct, rebuttable only by a

clear preponderance of the evidence. See Grammer v. Artists Agency, 287 F.3d

89
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 100 of 128
886, 891 (9th Cir. 2002). Factual findings underlying the district court’s decision
are reviewed for clear error. See Sink v. Aden Enter., Inc., 352 F.3d 1197, 1199
(9th Cir. 2003); Woods v. Saturn Distrib. Corp., 78 F.3d 424, 427 (9th Cir.
1996). The court’s adoption of a standard of impartiality for arbitration is
reviewed de novo. See id.

Review of a foreign arbitration award is circumscribed. See Ministry of
Defense & Support for the Armed Forces of the Islamic Republic of Iran v. Cubic
Def. Sys, Inc.,665 F.3d 1091, 1103 (9th Cir. 2011); China Nat’l Metal Prods.
Import/Export Co. v. Apex Digital, Inc., 379 F.3d 796, 799 (9th Cir. 2004) (court
reviews whether the party established a defense under the Convention on the
Recognition and Enforcement of Foreign Arbitral Awards, not the merits of the
underlying arbitration); Ministry of Defense v. Gould, Inc., 969 F.2d 764, 770 (9th
Cir. 1992) (“The court shall confirm the award unless it finds one of the grounds
for refusal or deferral of recognition or enforcement of the award specified in the

[New York] Convention.” (internal quotation marks and citation omitted)).
Res Judicata

The trial court’s determination that res judicata (claim preclusion) applies is
reviewed de novo. See Manufactured Home Communities Inc. v. City of San Jose,

420 F.3d 1022, 1025 (9th Cir. 2005); Littlejohn v. United States, 321 F.3d 915, 919

90
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 101 of 128
(9th Cir, 2003) (noting mixed questions of law and fact).4%! The district court’s
dismissal on that ground is subject to de novo review. See Furnace v. Giurbino,
838 F.3d 1019, 1023 (9th Cir. 2016), cert. denied, 137 S. Ct. 2195

(2017); Maldonado v. Harris, 370 F.3d 945, 949 (9th Cir. 2004); Stewart v. U.S.
Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). A trial court’s grant of summary
judgment on res judicata grounds is also reviewed de novo. See City of Martinez v.
Texaco Trading & Transp., Inc., 353 F.3d 758, 761 (9th Cir. 2003); Akootchook v.
United States, 271 F.3d 1160, 1164 (9th Cir. 2001). Whether a party has waived
its right to invoke the defense is also reviewed de novo. See Kern Oil & Refining

Co. v. Tenneco Oil Co., 840 F.2d 730, 735 (9th Cir. 1988) (res judicata).
Amended Complaints

The court’s decision not to permit an amendment to the complaint is

reviewed, however, for an abuse of discretion. See Lopez, 203 F.3d at 1130

Note that the district court’s decision to grant leave to amend is reviewed for
an abuse of discretion. See Nat’! Audubon Soc’y v. Davis, 307 F.3d 835, 853(9th
Cir.), amended by 312 F.3d 416 (9th Cir. 2002); see also Metrophones

Telecomms., Inc., v. Global Crossing Telecomms., Inc., 423 F.3d 1056, 1063 ( 9th

Cir. 2005).

91
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 102 of 128
The trial court’s denial of a motion to amend a complaint is reviewed for an
abuse of discretion. See Branch Banking & Tr. Co. v. D.M.S.J., LLC, 871 F.3d
751, 760 (9th Cir. 2017); AE ex rel. Hernandez v. County of Tulare, 666 F.3d 631,
636 (9th Cir. 2012); Ventress v. Japan Airlines, 603 F.3d 676, 680 (9th Cir.

2010); Caswell v. Calderon, 363 F.3d 832, 836 (9th Cir. 2004) (habeas); Chappel
v. Laboratory Corp., 232 F.3d 719, 725 (9th Cir. 2000) (finding abuse of
discretion). “A district court acts within its discretion to deny leave to amend
when amendment would be futile, when it would cause undue prejudice to the
Defendant-Appellant, or when it is sought in bad faith.” Chappel, 232 F.3d at 725-
26. The discretion is particularly broad where a Plaintiff-Appellee has previously
been permitted leave to amend. See Chodos v. West Publishing Co., 292 F.3d 992,
1003 (9th Cir. 2002).

The trial court’s decision to permit amendment is also reviewed for an abuse
of discretion. See Metrophones Telecomms., Inc, v. Global Crossing Telecomms.,
Inc., 423 F.3d 1056, 1063 (9th Cir. 2005); United States v. McGee, 993 F.2d 184,
187 (9th Cir. 1993).

A district court’s order denying a Rule 15(b) motion to conform the
pleadings to the evidence is reviewed for an abuse of discretion. See Rosenbaum v.
City and County of San Francisco, 484 F.3d 1142, 1151 (9th Cir. 2007); Madeja v.

Olympic Packers, 310 F.3d 628, 635 (9th Cir. 2002). The court’s decision to grant

92
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 103 of 128
a Rule 15(b) motion is also reviewed for an abuse of discretion. See Galindo v.
Stoody Co., 793 F.2d 1502, 1512-13 (9th Cir. 1986).

A district court’s decision to grant or deny a party’s request to supplement a
complaint pursuant to Fed. R. Civ. P. 15(d) is reviewed for an abuse of
discretion. Planned Parenthood of S. Ariz. v. Neely, 130 F.3d 400, 402 (9th Cir.

1997) (per curiam); Keith v. Volpe, 858 F.2d 467, 63 (9th Cir. 1988).
Answers

The court’s refusal to permit a Defendant-Appellant to amend pleadings to
assert additional counterclaims in an answer is also reviewed for an abuse of
discretion. See California Dep’t of Toxic Substances Control v. Neville Chem. Co..,

358 F.3d 661, 673 (9th Cir. 2004). See also Branch Banking & Tr. Co. v. D.M.S.I.,

 

LLC. 871 F.3d 751, 764-65 (9th Cir. 2017) (no abuse of discretion in denying

motion to amend answer to add four new defenses and a counterclaim).

The court’s decision to strike an answer and enter default judgment as a
discovery sanction is reviewed for an abuse of discretion. See Fair Housing of

Marin y. Combs, 285 F.3d 899, 905 (9th Cir. 2002).

93
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 104 of 128
Pretrial Orders

A court’s refusal to enter a pretrial order is reviewed for an abuse of
discretion. See City of Pomona v. SOM N. Am. Corp., 866 F.3d 1060, 1065 (9th
Cir. 2017) (noting the district court is given broad discretion in supervising the

pretrial phase of litigation);

CONCLUSION

For the foregoing reasons, this Court should hold that the International
Indonesian foreign arbitration and arbitral award cannot be declared “null and
void” by the Alaska Superior Court and reverse the lower court’s decision and
order that case be dismissed for lack of subject matter jurisdiction with prejudice.

Further, this court should take original jurisdiction and expedite the
confirmation of both of the International Indonesian Foreign arbitration awards
reference above, (Ex. 3, 5) and order the dismissal of the Palmer Superior Court
case transferring the case to the US District Court for confirmation of the
International Foreign Arbitration Award falling under the New York Convention
of 1958 which is consistent with the law.

In Preston v. Ferrer, 552 U.S. 346 (2008) the United States Supreme Court
held,

“When parties agree to arbitrate all questions arising under a contract, the
Federal Arbitration Act (FAA), 9 U.S. C. §1 ef seq., supersedes state laws

94
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 105 of 128
lodging primary jurisdiction in another forum, whether judicial or
administrative. Pp. 4-16.”

9 U.S. Code § 203

An action or proceeding falling under the Convention shall be deemed to
arise under the laws and treaties of the United States. The district courts of
the United States ... shall have original jurisdiction over such an action or
proceeding, regardless of the amount in controversy.

and under 9 U.S. Code $ 9.

“If no court is specified in the agreement of the parties, then such
application may be made to the United States court in and for the district
within which such award was made. Notice of the application shall be
served upon the adverse party, and thereupon the court shall have
jurisdiction of such party as though he had appeared generally in the
proceeding.”

This court should issue an immediate order that Plaintiff-Appellee and

Defendant-Appellant alike shall immediately abide by and follow the Arbitrator’s

Final Award on All Issues dated May 17, 2020 as amended on July 5, 2020. (Ex 5)

This court should reverse Judge Woodman’s decision denying the

Defendant-Appellant motion to amend his pleadings and order the Palmer Superior

Court to amend the Defendant-Appellant’s pleadings as submitted based on the

new evidence in the case.

In the alternative this court should reverse the Palmer Superior Courts

finding staying an active International Indonesian arbitration and denying the

motion to compel arbitration and order the parties to arbitrate “any and all

95
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 106 of 128
disputes” through binding arbitration as they contacted to in Indonesian under

Indonesian law.

Respectfully submitted,

The Law Office of Wayne Anthony Ross

behupe (la Ren

Wayne Anthony Ross

Attorneys for Defendant-Appellant Richard Green

96
Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 107 of 128
STATEMENT OF RELATED CASES

We don’t know of any other 9" Circuit cases currently before the court.

othe
Date: September24, 2020

The Law Office of Wayne Anthony Ross

Crna (uta, OX

Wayne Anthony! Ross

Attorneys for Appellant Richard Green

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 108 of 128
CERTIFICATE OF COMPLIANCE

Pursuant to Fed. R. App. P. 32(a)(7)(C), I certify that:

This brief complies with the type-volume limitation of Fed. R. App. P.
32(a)(7)(B) because this brief contains less than 16, 000 words, excluding the parts
of the brief exempted by Fed. R. App. P. 32(a)(7)(B)(ii1).

This brief complies with the typeface requirements of Fed. R. App. P.
32(a)(5) and the type style requirements of Fed. R. App. P. 32(a)(6) because this
brief has been prepared in a proportionately spaced typeface using Microsoft Word
and Times New Roman 14-point font.

Chita >

Date: September24, 2020

The Law Office of Wayne Anthony Ross

Wayne Anthony Ross

Attorneys for Appellant Richard Green

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 109 of 128
CERTIFICATE OF SERVICE
I hereby certify that on October __, 2020 I electronically filed the foregoing
with the Clerk of the Court for the United States District Court for the District of
Alaska by using the CM/ECF system.
Participants in the case who are registered CM/ECF users will be served by
the appellate CM/ECF system.

I have further served the parties by hand delivery and/or email of this appeal.

Sara Fechtelkotter / ALS
1016 West Sixth Ave. #200
Anchorage, AK 99501

Sara sfechtelkotter@alsc-law.org

Ms. Dinh Hoangphuong0608@gmail.com

Date: September 24, 2020

The Law Office of Wayne Anthony Ross

 

Wayne Anthony Ross

Attorneys for Appellant Richard Green

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 110 of 128
ADDENDUM #1

The Act Of State Doctrine Article

Introduction
History and development of the doctrine
Underhill v. Hernandez
Banco Nacional De Cuba v. Sabbatino
W. S. Kirkpatrick & Co. v. Environmental Tectonics Corp., Int'l

Basis of the doctrine

e Territorial Choice of Law
e International Law
¢ Separation of Powers

Burden of Proof
Act of state doctrine and sovereign immunity

Exceptions to the doctrine

« State Department Intervention
« International Law exception

¢« Commercial Acts exception

¢ Statutory Exception

Conclusion
Introduction

It is well established that courts in United States will refrain from examining the
validity of acts of foreign governments where those acts take effect within the
territory of the foreign State. This rule, commonly known as the Act of State
doctrine, has been stated and discussed by the U.S. Supreme Court in various
cases. The Act of State doctrine says that a nation is sovereign within its own
borders, and its domestic actions may not be questioned in the courts of another
nation. The doctrine is not required by international law, but it is a principle
recognized and adhered to by United States federal courts. Its aim is not to protect
other nations’ sovereignty by intervention from the U.S., but rather to protect the

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 111 of 128
US Executives’ prerogatives in foreign affairs from being frustrated by a decision
issued by U.S. Courts.

In deciding whether or not to apply the Act of State doctrine, and thus, grant
immunity from inquiry to an act, a court must first of all consider whether the act
in question is an “Act of State”. The Act of State doctrine is applied to those acts
carried out by a governmental official or body. There are two qualities for act of
State. Firstly, the act must be that of a governmental body or of a body having
governmental powers and must be carried out in the exercise of such governmental
or sovereign powers. Secondly, the act in question must be a formal act or
evidenced by formal action such as legislation or an executive order.

The acts of State officials will amount to an act of State where the official is acting
in the exercise of his official functions. In deciding whether acts of officials are
acts of State, the courts consider whether the official was acting in his public
capacity. Likewise, when the official is acting for his own private benefit rather
than for the benefit of the State, then such acts will not benefit from the application
of the act of State doctrine.

History and Development of the Doctrine
Underhill v. Hernandez 168 U.S. 250 (U.S. 1897)

The Act of State doctrine was initially developed in the US in cases against
officials or agents of foreign governments and applied as a corollary to the
personal immunity of foreign sovereigns. This connection between the Act of
State doctrine and sovereign immunity is evident from a 19" century American
case, Underhill v. Hernandez 168 U.S. 250 (U.S. 1897) which established the
doctrine. In Underhill v. Hernandez, the Supreme Court held that a citizen of the
United States was not entitled to recover damages in a United States court from a
Venezuelan Military General who refused to issue a passport to him because the
acts of the General were held to be acts of the Venezuelan government. According
to Fuller C.J., in a statement which has come to be known as the “classic American
statement” of the Act of State doctrine:

“Every sovereign State is bound to respect the independence of every other
sovereign State, and the courts of one country will not sit in judgment on the acts
of the government of another done within its own territory. Redress of grievances
by reason of such acts must be obtained through the means open to be availed of
by sovereign powers as between themselves.”

The decision in Underhill v. Hernandez strongly indicates that the doctrine had its
origins in notions of sovereign equality and was based on the view that

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 112 of 128
international law imposed limits on the ability of States to exercise jurisdiction
over other States.

Banco Nacional De Cuba v. Sabbatino, 376 U.S. 398 (U.S. 1964)

The leading Supreme Court decision on the Act of State doctrine came in 1964

in Banco Nacional de Cuba v. Sabbatino. The case arose when Cuba nationalized
its sugar industry, taking control of sugar refineries and other companies in the
wake of the Cuban revolution. The case involved a claim by Cuba for the purchase
price of a cargo of sugar which had been expropriated by the Cuban government,
and then, sold to a US commodity broker (Farr, Whitlock & Co.). In addition to
the Cuban claim, Farr was faced with a claim from the receivers of the original
owner (Sabbatino) who argued that the Cuban expropriation was contrary to
international law. Both the District Court and the Court of Appeals found for
Sabbatino, holding that the Act of State doctrine was inapplicable where the
relevant foreign act was in violation of international law. However, the Supreme
Court reversed this decision. Justice Harlan applied the Act of State doctrine and
held that US courts could not question the validity of the Cuban expropriations
even if the plaintiff alleged a violation of international law.

In Sabbatino, the court held that If a transaction takes place in one jurisdiction and
the forum is in another, the court merely declines to adjudicate or makes applicable
its own law to parties or property before it. The refusal of one country to enforce
the penal laws of another is a typical example of an instance when a court will not
entertain a cause of action arising in another jurisdiction. The court further held
that one nation must recognize the act of the sovereign power of another, so long
as it has jurisdiction under international law, even if it is improper according to the
internal law of the latter state. The court held that the justification for applying the
doctrine would be weaker in cases where the relevant rules of international law are
clear or where the government which performed the act is no longer in existence.
Therefore, the court further held that:

“rather than laying down or reaffirming an inflexible and all-encompassing rule in
this case, we decide only that the Judicial Branch will not examine the validity of a
taking of property within its own territory by a foreign sovereign government,
extant and recognized by this country at the time of suit, in the absence of a treaty
or other unambiguous agreement regarding controlling legal principles, even if the
complaint alleges that the taking violates customary international law.”

Although the Sabbatino decision was reached by a nearly unanimous Supreme
Court, confusion arose which presently surrounds the doctrine. Congress
expressed its displeasure about the decision by enacting legislation 22 U.S.C. §

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 113 of 128
2370 — the Second Hickenlooper Amendment. This legislation requires US courts
not to refuse on act of State grounds “to make a determination on the merits giving
effect to the principles of international law” in cases involving claims to property
expropriated by foreign States after 1958.

W. S. Kirkpatrick & Co. vy. Environmental Tectonics Corp., Int’l, 493 US. 400
(U.S. 1990)

Although the Act of State doctrine was applied more broadly in the early cases, in
1990, the Supreme Court strictly limited its application to cases in which a court is
required to determine the legality of a sovereign state’s official acts under that
sovereign’s own laws. W. S. Kirkpatrick & Co. v. Environmental Tectonics Corp.,
Int’l, 493 U.S. 400 (U.S. 1990). In this case, the Court held that the doctrine
applies only when a suit requires a court to declare invalid a foreign governmental
act performed within its territory and does not preclude inquiry into the
motivations of a foreign government. Although the plaintiffs alleged that the
defendants had procured a contract from the Nigerian government by bribing
officials of the Nigerian government, the court held that nothing in the case
required a determination of validity of the foreign governmental act.

In Kirkpatrick, the Court reconfirmed that “Courts in the United States have the
power, and ordinarily the obligation, to decide cases and controversies properly
presented to them.” To the extent that a case involves the “official act of a foreign
sovereign,” the Act of State doctrine applies only when a U.S. court must declare
such official act “invalid, and thus ineffective as a rule of decision for the courts of
this country.’”

The Basis of the Doctrine

There are three principal theories to justify the application of the Act of State
doctrine. Two of these theories, the “international law” and “territorial choice of
law” theories, are theories of external deference which gained approval in the early
Supreme Court cases establishing the doctrine. However, the third, the “separation
of powers” theory is based on the theory of internal deference.

e International Law

In the early act of State cases, the courts were of the clear view that the Act of
State doctrine was required by the universal comity of nations and the established
rules of international law. In the opinion of the court, relief for wrongs committed
abroad was to be sought either in the courts of the country where the wrong was
committed or through international (i.e. diplomatic) means.

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 114 of 128
e Territorial Choice of Law

It has been argued that the early act of State cases utilized the Act of State doctrine
as an aspect of the territorial choice of law principle. This is the principle that the
validity of an act is to be determined by the law of the territory where the act took
place. Thus, acts of the sovereign, or acts of state, done within the sovereign’s

own territory, are legally valid everywhere.

« Separation of Powers

The Act of State doctrine is based on separation of powers and reflects notions of
internal deference. The Supreme Court in Sabbatino took the view that the basis of
the doctrine was not external deference but internal deference, holding that the
doctrine concerns “a basic choice regarding the competence and function of the
Judiciary and the National Executive in ordering our relationships with other
members of the international community. However, the Supreme Court has stated
in Kirkpatrick that:

“Courts in the United States have the power, and ordinarily the obligation, to
decide cases and controversies properly presented to them. The act of State
doctrine does not establish an exception for cases and controversies that may
embarrass foreign governments, but merely requires that, in the process of
deciding, the acts of foreign sovereigns taken within their own jurisdictions shall
be deemed valid.”

Burden of Proof

When applying the balancing test to determine applicability of the Act of State
doctrine, the party asserting the applicability of the doctrine bears the burden of
proof. The party is required to offer some evidence that the government acted in
its sovereign capacity and some indication of the depth and nature of the
government’s interest. Although precedent is not very much clear about the
parameters of the official acts limitation, the Supreme Court has distinguished
between public and governmental acts of sovereign states on the one hand and their
private and commercial acts on the other. When the facts presented are not
sufficient to demonstrate that the conduct in question was the public act of those
with authority to exercise sovereign powers, the court should not presume that the
conduct at issue was an official act of the foreign sovereign.

Act of State doctrine and sovereign immunity

Both the Act of State and the Sovereign Immunity doctrines are judicially created
to effectuate general notions of comity among nations and among the respective

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 115 of 128
branches of the Federal Government. Unlike a claim of sovereign immunity,
which merely raises a jurisdictional defense, the Act of State doctrine provides
foreign states with a substantive defense on the merits. Under the Act of State
doctrine, the courts of one State will not question the validity of public acts
performed by other sovereigns within their own borders, even when such courts
have jurisdiction over a controversy in which one of the litigants has standing to
challenge those acts. The Foreign Sovereign Immunities Act of 1976, in no way,
affects application of the Act of State doctrine.

Exceptions to the Doctrine
e State Department Intervention

In certain instances, the State Department may indicate, by letter to the Court, that
U.S.’ interests favor or disfavor application of the Act of State doctrine to a
particular case or issue affecting a group of cases. The use and effect of such
letters are sometimes referred to as the Bernstein and reverse-Bernstein exceptions;
the former involving a letter indicating that the doctrine should not apply and the
latter involving a statement that, in the view of the State Department, courts should
presume that the doctrine does not apply to certain categories of cases unless the
State Department affirmatively says so.

e Commercial Acts Exception

There is also a commercial activity exception to the Act of State doctrine. The
state of the law concerning this exception varies from jurisdiction to jurisdiction.
The Act of State doctrine does not cover private and commercial acts of sovereign
states. It is necessary to balance a judiciary’s interest in hearing a case involving a
commercial activity with its desire to avoid matters of foreign affairs controlled by
the executive or legislative branches.

¢ International Law Exception

The most popular exception to the Act of State doctrine is an exception which
would permit US courts to adjudicate on the validity of foreign acts of State under
international law. The international law exception originates from Justice Harlan’s
opinion in Sabbatino. Justice Harlan suggested that the Act of State doctrine
would not apply if there was a “treaty or other unambiguous agreement regarding
controlling legal principles” and that:

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 116 of 128
“the greater the degree of codification or consensus concerning a particular area of
international law, the more appropriate it is for the judiciary to render decisions
regarding it, since the courts can then focus on the application of an agreed
principle to circumstances of fact rather than on the sensitive task of establishing a
principle not inconsistent with the national interest or international justice.”

« Statutory Exceptions

It is not only the courts that have created exceptions to the Act of State doctrine.
Congress, dissatisfied with the application of the doctrine in some cases has also
created exceptions to the Act of State doctrine. The exceptions include:

1. The Second Hickenlooper Amendment Exception

In Sabbatino, the Supreme Court held that the Act of State doctrine barred U.S.
courts from holding invalid an official act of expropriation by a sovereign state
within the sovereign’s own territory. In response, Congress passed the so-called
“Hickenlooper Amendment,” 22 U.S.C. § 2370(e)(2), which generally provides
that the Act of State doctrine shall not apply to claims concerning alleged
expropriations in violation of international law, “including principles of
compensation.” However the Hickenlooper Amendment can be overcome by
executive-branch intervention.

2. Section 15 of the Arbitration Act

Under this section passed in 1988, enforcement of arbitral agreements,
confirmation of arbitral awards, and execution upon judgements based on order
confirming such awards shall not be refused on the basis of the Act of State
doctrine.

3. Helms Burton Act

In 1996 Congress passed the Cuban Liberty and Democratic Solidarity
(LIBERTAD) Act [the Helms Burton Act] with a view to further tightening
sanctions against Cuba. Under, 22 USCS § 6082 states that anyone who traffics in
property confiscated by the Cuban government after January 1, 1959 is liable in

US courts for damages to former owners of the property resident in the US.
Trafficking is defined as including, knowingly and intentionally selling,
transferring, distributing, managing, purchasing, leasing, receiving, possessing and
using confiscated property. The Act further states that “No court of the United
States shall decline, based upon the act of state doctrine, to make a determination
on the merits in an action brought under paragraph (1).” 22 USCS § 6082(6).

Conclusion

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 117 of 128
According to Supreme Court’s decision in Sabbatino, application of the Act of
State doctrine is dependent on whether the courts perceive the judicial action
would interfere in the conduct of foreign relations. This has led courts to believe
that they can pick and choose the factors to be taken into consideration in
determining whether or not they should adjudicate on the validity of a foreign
governmental act. As a result the courts have suggested various factors, limitations
and exceptions to be taken into account in making this assessment. The history of
the Act of State doctrine and many of its established features suggest the doctrine
is better explained by international law considerations. The doctrine represents
deference to the superior exercise of jurisdiction by the territorial State and
prevents the U.S. from unlawfully extending its jurisdiction to situations and acts
authoritatively determined by the territorial State. As such, the doctrine represents
an acknowledgment that the US does not possess the legal competence to reverse
the acts of foreign sovereigns carried out abroad. The doctrine therefore
recognizes the co-equal status of foreign States and prevents an unwarranted
intervention into the affairs of those States.

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 118 of 128
ADDEMDUM #2

ORAL FINDINGS ON THE RECORD AT THE SPETEMBER 2, 2020
HEARING TO DISMISS WIT PREDJUDICE

“Judge: ... and even though the statute that I stated, AS-09-43-340, then
requires the party seeking arbitration to apply for an order of the court to
compel the arbitration which Defendant-Appellant did. He then proceeded with
the arbitration, uh, in the absence of the court’s order compelling the

arbitration.
Defendant-Appellant: The arbitrators set the schedule. We have to follow it.

Judge Now, Defendant-Appellant. Here is the problem. The arbitration never
should have started. If you ask the court for, uh, an order to arbitrate and to
compel arbitration, the arbitration needs to wait for the decision on that
motion. The arbitration never should have taken place in the first place.

Judge: So, the order, I mean the court can tell you right now. My idea with this
is that the arbitration is null and void. Never should have begun. Having-
having begun, the question then is- is the, uh, the decision of the arbitrator, uh,
uh, a barge of this court's jurisdiction. Answer is no. That the-the arbitration
never should have occurred. It never should have started. Having started it was
invalid out of conception, and is now null and void because the court has found
that there was a waiver of any arbitration, uh, right of arbitration that either
party may have had by their extent of litigation to State Court.”

Mr. Ross: [inaudible] of [inaudible] international tells and it says that the,
uh—

Defendant-Appellant: United States court.

Mr. Ross: United State court secondary jurisdiction will reform or may not

have [inaudible].

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 119 of 128
Defendant-Appellant: So the court cannot decide.

Judge: Right, but that was assuming there was ever a valid arbitration award in
the first place which the court has just announced that in [inaudible], there

never was.

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 120 of 128
ADDEMDUM #3

Law No. 30 of 1999
Arbitration and Alternative Dispute Resolutions

Article 2

This Law regulates the resolution of disputes or differences of opinion between the
parties in a particular legal relationship that have entered into an arbitration
agreement which explicitly states that all disputes or differences of opinion arising
or which may arise from a legal relationship will be resolved by arbitration or
through alternative dispute resolution.

Article 3

The District Court has no jurisdiction to try disputes between parties bound by an
arbitration agreement.

Article 4

1. If the parties have agreed that disputes between them are to be resolved
through arbitration and have granted such authority, the arbitrators have the
authority to determine in their award the rights and obligations of the parties,
if these matters are not stipulated in their agreement.

2. The agreement to resolve disputes through arbitration as specified in
paragraph (1) must be contained in a document signed by the parties.

Article 7

The parties may agree that a dispute which occurs or which will occur between
them will be resolved by arbitration.

Article 10

An arbitration agreement will not become void because of the circumstances
mentioned below.

(h) the main contract expires or is nullified.

Article 11

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 121 of 128
1. The existence of a written arbitration agreement eliminates the right of the
parties to submit the resolution of the dispute or difference of opinion
contained in the agreement to the District Court.

2. The District Court must refuse to and must not interfere in any dispute
settlement which has been determined by arbitration, except in particular
cases determined in this Law.

Article 16

1. The arbitrator appointed or designated may accept or refuse the appointment
or nomination.

2. The arbitrator must inform the parties in writing of the acceptance or
rejection contemplated in paragraph (1), within 14 (fourteen) days as from
the date of the appointment or designation.

Article 36

1. The process of the dispute in arbitration must be conducted in writing.
2. Verbal examination is permissible based on the parties’ consent, or if it is
deemed to be necessary by the arbitrator or arbitration panel.

Article 37

1. The venue of arbitration is determined by the arbitrator or the arbitration
panel, unless it is decided by the parties themselves.

Article 39

After receiving the statement of claim from the claimant, the arbitrator or the head
of the arbitration panel will forward a copy of the claim to the respondent, together
with an order that the respondent must reply and give its answer in writing within
14 (fourteen) days as from the date he/she/it receives a copy of the claim.

Article 40

1. Immediately after receiving the respondent’s reply a copy of the reply must
be delivered to the claimant based on the order of the arbitrator or the chair
of the arbitration panel.

2. At the same time, the arbitrator or the chair of the arbitration panel will order
the parties or their attorneys to appear at an arbitration hearing determined
within 14 (fourteen) days as from the issue of the order.

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 122 of 128
Article 44

1. Ifon the day determined, as contemplated in Article 40, paragraph (2), the
respondent, for no valid reason, fails to appear, although the respondent has
been duly summoned, the arbitrator or arbitration panel must immediately
summons the respondent again.

2. If within 10 (ten) days after the respondent receives the second summons,
the respondent, for no valid reason, still fails to appear at the hearing, the
proceedings will be continued without the respondent, and the claimant’s
claim will be entirely accepted, unless the claim is groundless or is not based
on law.

Article 52

Parties to an agreement are entitled to request a binding opinion from an arbitration
institution on a particular legal issue in an agreement.

Article 53

No legal remedy is available to challenge the binding opinion contemplated in
Article 52.

Article 58

Within 14 (fourteen) days after receiving the award, the parties may submit a
request to the arbitrator or the arbitration panel to correct any administrative errors
and/or to add to or reduce the award.

Article 60

The arbitration award is final and has a permanent and binding legal effect on the
parties.

If the parties do not voluntarily implement the arbitration award, it may be
enforced by an order from the Chairman of the District Court at the request of one
of the parties to the dispute.

Article 62

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 123 of 128
4. The Chairman of the District Court will not examine the reasons or
considerations for the arbitration award.

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 124 of 128
EXHIBIT LIST

US DISTRICT COURT APPEAL FROM JUDGE WOODMAN’S ORDERS
(Each exhibit is listed in the body of the text)

Exhibit 1 — May 5, 2014 Email the proposed contract in the name Loan Hoang
with rough draft between parties

Exhibit 2 — August 15, 2014 Didn’t know her name until

Exhibit 3 — (Corrected) Partial Final Award April 16, 2020 corrected Mat 29,
2020)

Exhibit 4 — August 2014 Negotiating the Contract —

Exhibit 5 — (Corrected) Final Award of All Issues May 17, 2020 (corrected on July
5, 2020)

Exhibit 6 — August 28, 2014 contract received March 16, 2020 from Indonesia with
appointment if arbitrator

Exhibit 7 — October 1, 2019 Defendant’s deposition

Exhibit 6 — March 16, 2020 Email w Contract & appointment March 27, 2020
Contract emailed to Arbitrator

Exhibit 8 — March 18, 2020 Motion to amend the pleadings

Exhibit 9 — March 28, 2020 Arbitrators acceptance

Exhibit 10 — March 26, 2020 The demand for arbitration

Exhibit 11 — March 28, 2020 Arbitrator’s acceptance

March 31, 2020 Notice that the arbitrator has been appointed

Exhibit 12 — April 1, 2020 Notice the arbitrator had been appointed

Exhibit 13 — Letter to Ms. Dinh International Arbitration is in progress
Exhibit 14 — April 7, 2020 Motion to compel arbitration

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 125 of 128
Exhibit 15 — April 13, 2020 Reply to plaintiffs opposition to motion to amend
pleadings
Exhibit 16 — April 14, 2020 PD motion to Palmer court extension of time to oppose
compelling arbitration
Exhibit 17 — April 15, 2020 Ms. Dinh entry of appearance and arbitration
Exhibit 18 — May 5, 2020 Her motion for extension of time in arbitration

May 7, 2020 Extension of time granted in arbitration
Exhibit 19 — May 5, 2020 Plaintiff memorandum for stay ARB
Exhibit 20 — May 15, 2020 Order granting extension of time to file opposition to
motion to compel arbitration
Exhibit 21 — May 15, 2020 Missed 2" arbitration trial hearing in arbitration
grounds for default award
Exhibit 22 — May 13, 2020 Letter to Ms. Dinh our proposed award and possible
default
Exhibit 23 — May 19, 2020 Woodman orders staying arbitration
Exhibit 24 — May 19, 2020 Woodman order denying arbitration
Exhibit 25 — May 18, 2020 Arbitrators partial final award (original award)
Exhibit 26 — May 25, 2020 Motion for reconsideration arbitration orders
Exhibit 27 — May 26, 2020 Defendants memorandum in support of opposition of
plaintiff's motion to stay arbitration.
Exhibit 28 — Mat 27, 2020 Order inviting response to reconsideration of the May
19, 2020 court orders
Exhibit 29 — June 12, 2020 Reply and Memorandum to opposition for
reconsideration
Exhibit 30 — June 22, 2020 Order denying to amend the pleadings and demanding
we submit the amendments before getting leave from the court to amend based on

the new evidence.

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 126 of 128
Exhibit 31 — June 29, 2020 Notice that the arbitration is complete

Exhibit 32 — May 25, 2020 Notice of reservation of right to appeal arbitration
Exhibit 33 — July 15, 2020 Order denying motion to vacate July 22, 2020 hearing
Exhibit 34 — July 17, 2020 Reply to plaintiffs opposition the motion to vacate July
22 hearing

Exhibit 35 — July 15, 2020 Order denying stay for appeal

Exhibit 36 — June 22, 2020 Woodman denying reconsideration

Exhibit 37 — July 28, 2020 Motion to amend the pleadings and motion to dismiss
Exhibit 38 — July 29, 2020 reply to plaintiff opposition to amend the pleadings
Exhibit 39 — July 31, 2020 Emergency motion stop interfering with arbitrator’s
award

Exhibit 40 — August 18, 2020 Notice of appeal to the ninth circuit court of appeals
Exhibit 41 — August 24, 2020 Notice that the motion to amend has not been ruled
on in 124 days

Exhibit 42 — August 24, 2020 Order Scheduling of Hearing for Dismissal on
September 2, 2020

Exhibit 43 — August 24, 2020 Trial setting notice November 2-4, 2020

Exhibit 44 — August 28, 2020 Trial brief for dismissal

Exhibit 45 — September 2, 2020 Transcription of the oral findings, denying
dismissal

Exhibit 46 — September 4, 2020 Order denying this dismiss

Exhibit 6 — September 7, 2020 Notice of reservation of rights to file an appeal
dismissal

Exhibit 48 — August 11, 2020 memorandum why staying arbitration is contrary to
the law

Exhibit 49 — August 13, 2020 memorandum in support of Judge Woodman’s clear

bias and abuse of discretion of power

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 127 of 128
Exhibit 50 — July 31, 2020 Affidavit of Ak Security tech — iPad files and plan for
immigration fraud

Exhibit 51 — Affidavit of Defendant-Appellant outlining immigration scam and
physical abuse of the children with supporting documents.

Exhibit 52 — memorandum why the Rooker-Feldman and Younger doctrine’s do

not apply to confirmation of arbitration awards

Case 3:20-cv-00255-JMK Document 6 Filed 10/08/20 Page 128 of 128
